Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 1 of 50




                       EXHIBIT EEE

             HFD Rules and Regulations,
                  HOU00002772
  Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 2 of 50




                       HOUSTON FIRE DEPARTMENT

                     SUBJECT: RULES AND REGULATIONS

VOLUME NO. I                                                           ALL COMMANDS
REFERENCE NO. I-01                                                  SECTIONS 1.01 – 15.04

                                        1.00 PURPOSE

1.01   To provide guidelines for behavior and conduct which will aid in the achievement of orderly
       coordination of effort among members of the Houston Fire Department in the discharge of
       their duties, under both routine and emergency conditions.

                                      2.00 OBJECTIVES

2.01   To provide for the responsibilities and duties required of a member of the Houston Fire
       Department. They are not intended to provide a solution to every problem or situation.

2.02   To provide guidance for effective and constructive action. It is not designed to limit any
       member in the exercise of their judgment or initiative within the Departmental Guidelines,
       or Rules and Regulations.

                                      3.00 DEFINITIONS

3.01   Absence: Without Leave (AW): Absence or tardiness without proper notification and
       permission shall be considered as absence without leave (AW) and the offender shall be
       disciplined accordingly.

3.02   Acting: Serving temporarily in a position to which the member is not ordinarily assigned,
       usually in a position of higher rank.

3.03   Appeal: The right of a member under the law to apply for review from any order of
       dismissal or suspension by the Fire Chief.

3.04   Appointment: The designation of a person by the Fire Chief to a position within the
       department. Appointments are usually made from an eligibility or promotional list certified
       by the Director of Civil Service.

3.05   Chain of Command: The unbroken line of authority extending from the Chief of the Fire
       Department through a single subordinate at each level of command down to the level of
       execution.

3.06   Chief of the Fire Department or Fire Chief: The Chief Executive of the Fire Department.




                                            08/01/05




                                                                                                     HOU00002772
  Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 3 of 50




3.07   Chief's Office: The central building in the City of Houston in which the administrative and
       staff personnel of the department are domiciled.

3.08   City Business: Duties, which require that a member be excused from the performance of
       regular duties to perform other city related duties.

3.09   City Limits: The physical area inside the corporate city limits. For Fire Department
       purposes this shall include any area protected by the Houston Fire Department.

3.10   Civil Service Commission: The Civil Service Commission of the City of Houston.

3.11   Classified Employee Performance Evaluation: Performance Evaluations are issued annually,
       for the period ending January 31. The grade is arrived at by the member's immediate
       superior and approved or disapproved through official channels to the Fire Chief's Office.

3.12   Classified Positions: All positions and their classifications, which are covered under Chapter
       143 of the Texas Local Government Code.

3.13   Commanding Officer: An officer assigned to exercise command.

3.14   Company: A unit composed of an officer, who may be either a Senior Captain or Captain,
       an Engineer/Operator and as many Firefighters as may be deemed necessary.

3.15   County: For Fire Department purposes the area outside any incorporated limits.

3.16   Demotion: Any violation of Rules and Regulations, Guidelines, or by request of a member
       causing a reduction in the classification of an employee.

3.17   Department: The Fire Department of the City of Houston.

3.18   Detail: Members of the department grouped together for the accomplishment of a specific
       mission.

3.19   Dismissal: The act of terminating the service of a member.

3.20   District: A designated area of Emergency Operations under the direct supervision of a
       District Chief composed of stations and companies.

3.21   District Stations: Fire Stations in which District Chiefs are located.

3.22   Duty Shift: Work period composed of two (2) tours of duty during an eight (8) day cycle
       (Emergency Operations).

3.23   General Knowledge: A level of knowledge that is broad and not specific or detailed


SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                       2




                                                                                                        HOU00002773
  Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 4 of 50




3.24   General Orders: Obedience to the orders of a superior in rank must be faithfully observed,
       and any member offending in this regard shall be considered as insubordinate and held
       strictly accountable.

3.25   Immediately: The term "Immediately” means "as soon as possible and practicable".

3.26   Immoderate Language: Exceeding reasonable or appropriate language.

3.27   Incompetence: Incapable of the satisfactory performance of duties.

3.28   Inspection: The regular or periodic examination of personnel and station as to appearance,
       uniforms, equipment, duties, and operations.

3.29   Insubordination: The failure or deliberate refusal of any member to obey any lawful order
       given by any superior officer shall be deemed insubordination.

3.30   Legal Assistance: The City Attorney's office will provide a member legal assistance on any
       department matter involving a question of civil liability in the performance of duty.
       Members shall make a written request for the legal assistance and direct it to the Fire Chief’s
       office.

3.31   Length of Service: The period of time starting from the date, which the oath of office was
       last administered. The length of time that a member has been engaged in the actual
       performance of duty. Previous service may be added.

3.32   May and Should: "May" is permissive. "Should" is advisory. Where used it is intended that,
       while the guideline is not mandatory, it should be followed in the interest of the department.

3.33   Members: A collective term applied to all persons on the department payroll.

3.34   Neglect of Duty: Failure to give proper attention to the performance of duty.

3.35   Numbered Bulletin: A consecutively numbered, written, directive, that will change, alter,
       amend, or clarify Fire Department Guidelines, and for information of a permanent nature.
       They shall be kept in a permanent file.

3.36   Numbered Order: A consecutively numbered, written directive that will be used to
       permanently change, alter, or amend Fire Department Rules and Regulations. They shall be
       kept in a permanent file.

3.37   Numbered Safety and Health Bulletin: A consecutively numbered, written directive that will
       change, alter, amend, or clarify Houston Fire Department Guidelines. Its purpose is to
       inform personnel about any Safety and Health issues or concerns that may arise, to create
       and maintain a safe work environment for all. They shall be kept in a permanent file.


SUBJECT: Rules and Regulations

REFERENCE NO. I-01                           08/01/05                                         3




                                                                                                         HOU00002774
  Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 5 of 50




3.38   Numbered Special Bulletin: A written, numbered directive that will cover a specific instance
       where guidelines will be changed, altered, or amended for a specified period of time. They
       may be discarded when the period of time terminates.

3.39   Numbered Training Bulletin: A consecutively numbered, written, directive that will change,
       alter, amend, or clarify Houston Fire Department Guidelines. Training Bulletins will address
       any issues that arise regarding special training needs. Training Bulletins will not address
       scheduled training or solicit volunteers for training programs. They shall be kept in a
       permanent file.

3.40   Oath of Office: The oath sworn to by each member at the time of commission into the
       service of the department.

3.41   Off Duty: The state of a member during their days off or on authorized leave when they are
       free of the responsibility of performing usual duties. Technically a member is subject to call
       at all times.

3.42   On Duty: A member is on duty during the period of active engagement in the performance
       of duties.

3.43   Order: An instruction or directive, written or oral, issued by a superior officer to a
       subordinate or group of subordinates in the course of duty.

3.44   Outside City Limits (OCL): For Fire Department purposes the area outside any incorporated
       limits not protected by the Houston Fire Department.

3.45   Plurality: The singular includes the plural and the plural includes the singular.

3.46   Post: A fixed point or location to which a member is assigned for duty.

3.47   Probationary Period: The time period during which an employee is being evaluated to
       determine the capability of performing the job of firefighter. Probation shall last for 12
       months from the date the employee first reports as a firefighter trainee.

3.48   Promotion: A change in the employment status of a member to a position of greater
       responsibility or higher rank.

3.49   Promotion List: A list of members certified by the Director of Civil Service having qualified
       for a promotion.

3.50   Rank: A grade of official standing. Each class of members of the department is a rank.

3.51   Ranking Officer: The officer having the highest rank in grade, unless otherwise designated.



SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                       4




                                                                                                        HOU00002775
  Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 6 of 50




3.52   Relieved of Duty: Action taken in denying a member the privilege of performing their duties
       in consequence of dereliction of duty, breach of discipline, misconduct, or violation of
       Guidelines. Relieved of Duty may be with pay (RD) or without pay (AW).

3.53   Resignation: A member voluntarily terminating service with the department. A resignation
       must be accepted by the Fire Chief to be effective. Non-classified employees will be
       considered as having resigned his/her position with the department when absent from
       work for three (3) consecutive workdays without good cause and proper notification.

3.54   Retirement: Termination of the active service of a member by reason of attaining statutory
       creditable service and age or because of an incapacitating disability.

3.55   Rules and Regulation Manual: A written series of administrative guidelines authorized by
       the Chief of the Fire Department.

3.56   Seniority Points: Points accrued by a member at the rate of one (1) point for each year
       completed in service, not to exceed ten (10) points. Accrual of points begins after probation.

3.57   Shall and Will: The words "Shall" and "Will" as used herein shall indicate that the action is
       mandatory.

3.58   Shift: A group of workers on duty at the same time or the working period of such a group.

3.59   Superior Officer: Any member having supervisory responsibilities, either temporarily or
       permanently, over members of lower rank.

3.60   Station Captain: Shall always be construed as the Captain in-charge of a fire station.

3.61   Tense: Words used in the present tense shall include the future.

3.62   Through Official Channels: Through the hands of each immediate superior officer.

3.63   Tour of Duty: The hours during which a member's shift is on duty.

3.64   Uniform: Wearing apparel of members issued, prescribed or as the Fire Chief may dictate.

3.65   Working Knowledge: A level of comprehension above that of general knowledge.

                                           4.00 SCOPE

4.01   This guideline is applicable to all members of the Houston Fire Department.




SUBJECT: Rules and Regulations

REFERENCE NO. I-01                           08/01/05                                           5




                                                                                                        HOU00002776
  Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 7 of 50




                                   5.00 RESPONSIBILITIES

5.01   The Chief of the Department has the authority and responsibility to promulgate
       administrative rules and regulations for the department.

5.02   The Chief of the Department reserves the right to modify or rescind any provisions of these
       rules and regulations.

5.03   All Officers shall be held strictly responsible for the conduct, action, morale, and efficiency
       of all subordinates under their command and shall enforce the rules and regulations and
       guidelines of this department.

5.04   It is the responsibility of all officers to set a good example and require that their command
       measure up to the high standards of the Houston Fire Department requirements.

5.05   It shall be the responsibility of each member to know, understand and comply with the rules
       and regulations of the department. Members will acknowledge this responsibility when
       signing the Members Verification Form.

              6.00 OBEDIENCE TO ORDERS, RULES AND REGULATIONS

6.01   Obedience to Rules of Conduct: Members shall be governed by the following Rules and
       Regulations. No plea of ignorance of any rules or regulations will be accepted as an excuse
       for improper conduct. Violation of any of these rules shall be considered sufficient cause for
       dismissal, demotion, suspension, or other disciplinary action.

6.02   Responsibility to Read, Understand and Comply: Members are required to read, sign,
       understand, and comply with all departmental rules/regulations, guidelines, orders, bulletins,
       and other directives as issued. These will be read at roll call or morning meetings and placed
       in the appropriate binders for all members to sign and reference.

6.03   Abide by Laws: Members shall abide by the laws of the United States, the State of Texas,
       the ordinances of the City of Houston, the rules of the Civil Service Commission, the
       general orders, bulletins and the rules of conduct of the Houston Fire Department.

6.04   Unlawful Orders Prohibited: No commanding, supervisory or acting officer shall knowingly
       or willfully issue an order which is in violation of any law, ordinance or departmental rule,
       order, bulletin or directive.

6.05   Obedience to Unlawful Orders: No member is required to obey any order which is contrary
       to the laws of the United States, State of Texas, or the Ordinances of the City of Houston.
       Such refusal to obey, however, is the member's responsibility and they shall be required to
       justify such action.


SUBJECT: Rules and Regulations

REFERENCE NO. I-01                           08/01/05                                         6




                                                                                                         HOU00002777
  Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 8 of 50




6.06   Issuance of Proper Orders: Orders from superior officers and supervisors (or designated
       representatives) shall be in clear and understandable language, civil in tone, and issued in
       pursuit of departmental business.

6.07   Issuance of Proper Orders From a Designated Representative: An order or directive received
       from a designated representative of a superior officer, when the name of the superior officer
       is given, must be promptly carried out as if it had been issued from that officer personally.

6.08   Obedience to Lawful Orders: Members shall promptly obey all lawful orders and directions
       given by superior officers. The failure or deliberate refusal of members to obey such orders
       shall be deemed insubordination and is prohibited. Flouting the authority of superior officers
       by displaying disrespect or by disputing their orders shall likewise be deemed
       insubordination.

6.09   Compliance with Investigations: When directed by the Fire Chief to give a statement or
       furnish materials relevant to a departmental investigation, members shall comply with the
       directive.

6.10   Testifying in Departmental Investigations: Any member who, when so directed by a
       superior officer, refuses to answer questions or render statements, material, etc., relevant in
       any department personnel investigation shall be guilty of neglect of duty and subject to
       disciplinary action.

6.11   Conflict of Orders: Should any order conflict with any previous order or instruction, issued
       by another superior officer, or with any general order, the member to whom the order is
       given shall respectfully call attention to the conflict. If the superior officer giving the second
       order does not change the same so as to eliminate the conflict, the second order shall stand
       and the responsibility shall be that of the officer issuing the order. Orders will be
       countermanded or conflicting orders issued only when reasonably necessary for the good of
       the department.

6.12   Obedience to Unjust or Improper Orders: Members given orders that are unjust orders must
       first obey the order to the best of their ability and may then proceed to appeal.

6.13   Criticism of Lawful Orders: Members shall not publicly criticize or comment derogatorily to
       anyone about instructions or orders they have received from a superior officer.

6.14   Appeals from Unlawful or Unjust Orders: Members may appeal for relief from orders or
       instructions, which they feel, is unlawful or unjust. Such appeals must be made in writing to
       higher authority through proper channels. Irresponsible or capricious appeals will be
       considered as serious misconduct.

6.15   Through Official Channels: Any member wishing to address a superior officer shall request
       and receive permission from their immediate supervisor for such action. The request shall be
       forwarded through each immediate superior to the desired level in the chain of command.
SUBJECT: Rules and Regulations

REFERENCE NO. I-01                             08/01/05                                         7




                                                                                                            HOU00002778
  Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 9 of 50




       The chain of command shall remain unbroken at all times. Any member denied such
       permission may utilize the grievance process.

6.16   Grievance Against Members: Members feeling aggrieved in the treatment, orders, neglect of
       duty by a ranking officer, or having a grievance against any other member, or guideline,
       may file a grievance with the Department Grievance Counselor pursuant to the grievance
       guideline.

                                 7.00 ATTENTION TO DUTY

7.01   Reporting for Duty: All members are required to be at their assigned place of work at the
       designated time on each scheduled work day in the appropriate uniform. (Reference section
       10.00 for uniform guidelines).

7.02   Members' Duty to Enforce Rules/Regulations: Members will enforce the rules, regulations,
       and guidelines of the Houston Fire Department. They will not permit, or otherwise fail to
       prevent violations of the law, departmental rules, or guidelines. They will report violations
       of departmental rules, and guidelines to their immediate supervisor without delay. Where
       possible, they will actively prevent such violations or interrupt them as necessary to ensure
       efficient, orderly operations.

7.03   Fit for Duty: Members shall be required to be physically and psychologically able to
       perform the normal duties required by their jobs and maintain a reasonable measure of
       physical fitness. Members shall report to their immediate superior any condition that
       might impair the member’s ability to perform their normal duties. Emergency Operation
       personnel should exercise a minimum of three (3) times each week in order to obtain the
       maximum benefit from exercise. Members will be permitted to leave the station for
       physical fitness under the following guidelines.
       A. On duty exercise sessions shall not exceed one (1) hour.

       B. Navy blue t-shirts (no tank tops) and appropriate athletic footwear should be worn
          during the exercise session. Navy blue/red gym shorts (mid-thigh or longer) or navy
          blue/red sweat pants (substituted at the members option) should be worn during the
          exercise session.

       C. Members must don their regular work uniform upon completion of the exercise session.

       D. Apparatus must remain in territory.

       E. All members must be available for immediate response, within one minute of the
          apparatus, during the exercise session.

       F. Exercise sessions shall not take place in commercial establishments (i.e. gyms, bowling
          alleys, swimming pools, etc.).


SUBJECT: Rules and Regulations

REFERENCE NO. I-01                           08/01/05                                       8




                                                                                                       HOU00002779
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 10 of 50




       G. Exercise sessions shall not include any contact activity.

       H. If secured school facilities are used, permission must be obtained from an administrator
          of that school.

       I.   District Chiefs must be notified and grant permission in advance as to where and when
            an apparatus will go for exercise.

       J.   Exercise will not conflict with regular duties or training.

7.04   Enforcement of Codes and Ordinances: Members shall enforce the provisions of the fire
       code and fire ordinances impartially and courteously.

7.05   Performance of Duty: Members shall perform all lawful duties as may be required of them
       by competent authority regardless whether or not such duties are specifically assigned to
       them in any rules or duty manuals.

7.06   Conduct and Behavior: Members, whether on or off duty, shall be governed by the ordinary
       and reasonable rules of good conduct and behavior of law abiding citizens. They shall not
       commit any act tending to bring reproach or discredit upon themselves or the department.

7.07   Recall to Duty: The mission of the department is to protect life and property. If in the
       opinion of the Fire Chief a need exists, all members of the department shall be subject to
       recall. All members recalled shall report to their assigned position, as soon as possible,
       unless ordered to do otherwise by a superior officer. Members failing to respond to such
       recall, without a valid excuse, will be subject to strict disciplinary action.

7.08   Performance in a Higher Position (Emergency Operations Only): In the absence of any
       member in the rank of engineer/operator and above designated to perform certain duties, a
       member from the immediate junior rank shall perform those duties.

7.09   Answering Phones: Members are expected to exercise courtesy and address others in a
       respectful manner in the usage of all telephones at work locations. Immoral and profane
       language will not be permitted while in the course of telephone conversations. This includes
       Fire and EMS phones, city phones, and all private phones at work locations. The following
       guidelines should be observed:
       A. When answering the Fire, EMT, or City Cellular telephones, give the name of the work
           location and the identity of the speaker. It is not necessary to give identity when
           answering a private line. (i.e. Cellular: E-1 Johnson. Station: Station 34 Martin).

       B. If the person with whom the caller wishes to speak is not available within a reasonable
          time, offer to have the call returned.

       C. When a caller leaves a name, number, or message, ensure it is recorded correctly and
          given to the appropriate individual.
SUBJECT: Rules and Regulations

REFERENCE NO. I-01                             08/01/05                                    9




                                                                                                      HOU00002780
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 11 of 50




7.10   Habitual or Gross Carelessness: Members shall exercise all reasonable precautions and
       measures of safety to prevent injury or accidents to fellow members or departmental
       property. Gross or habitual carelessness shall not be tolerated.

7.11   Truthfulness: Members are required to speak the truth at all times whether under oath or not,
       in giving testimony, or in connection with any legal official order received, or in connection
       with official duties.

7.12   Maintaining Communications: Members on duty, or when officially on call, shall be
       available by normal means of communications or shall keep their office, or superior
       informed of the means by which they may be reached when not immediately available.

7.13   Seeking Advice: Members who are in doubt as to the nature or detail of their assignment
       shall seek information from their immediate superior officer.

7.14   Reporting Injuries/Exposures: Whenever a department member receives an injury/exposure
       on duty, they shall notify their superior officer as soon as possible.

7.15   Assuming Tour of Duty for Another Member: Any member who assumes a tour of duty (or
       any portion there of) for another member also assumes all duties and responsibilities. If the
       member riding cannot report for duty (illness or injury) it shall be their responsibility to
       arrange for a suitable substitute after notifying the company commander whose command is
       affected.

7.16   Subpoena to Court: When a member is subpoenaed to appear in some court proceeding as a
       witness in relation to Houston Fire Department matters (grievances, appeals, depositions, or
       discipline hearing issues), they shall comply with the following:
       A. Any member who has received a subpoena to appear in a court proceeding related to
           HFD matters shall notify their immediate supervisor, and advise the HFD Legal
           attorneys of the subpoena.

       B. Members subpoenaed to appear in a court proceeding for matters relating to EMS duty
          shall obtain the EMS Record before appearing in court to familiarize themselves with
          the incident.

       C. If the member is subpoenaed to testify in fire related court proceedings; they should
          review the evidence and the Fire Records with Arson before appearing in court to
          familiarize them with the incident.

       D. Members that have been subpoenaed to appear in court, as witnesses during duty hours
          are not automatically granted a leave of absence with pay.




SUBJECT: Rules and Regulations

REFERENCE NO. I-01                           08/01/05                                        10




                                                                                                        HOU00002781
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 12 of 50




       E.    Members that have been subpoenaed, regardless of the proceeding shall be governed by
            the following:
            1. Any member subpoenaed to appear in a legal proceeding related to Houston Fire
                Department matters shall be carried on City Business (i.e. Arson, 143.00 issues,
                etc.).
            2. Any member subpoenaed on behalf of the City, County, State, or Federal
                Government shall be carried on City Business (CB). No member will be entitled to
                leave with pay or City Business where subpoenaed as a result of involvement as a
                paid or volunteer law enforcement, security officer, or firefighter of another
                department.
            3. Any member being subpoenaed as a witness in civil cases between private litigants
                as a result of the member’s duties with the Houston Fire Department shall be carried
                on City Business (CB). Member shall notify HFD Legal of the subpoena.
            4. Any member being subpoenaed as a witness in civil cases between private litigants
                concerning non-fire department matters will not be granted leave with pay, but will
                be required to use their own time, (Holiday, Vacation, etc.).
            5. Any member being subpoenaed as a witness by the Appellant or Grievant in an
                Arbitration or Step III Grievance hearing, may or may not be granted paid leave
                depending on the circumstances, which shall be reviewed on a case by case basis by
                the Fire Chief's Office. Officers and District Chiefs shall document in writing,
                circumstances for the subpoena, to the Fire C hief’s Office within 10 calendar days.
            6. It is the responsibility of the subpoenaed member to notify their immediate
                supervisor as soon as possible in order that proper staffing can be maintained. Upon
                returning to work, they shall also submit a validated court slip showing the times
                their presence in the court was required. Officers shall only grant City Business for
                the period of time indicated on this court slip plus legitimate travel time.

       F. Members subpoenaed to appear in legal proceedings due to city related business while
          off duty shall receive compensation of one and a half (1 1/2) times their rate of pay.
          Members will not be eligible for mileage reimbursement.

7.17   Emergency Leave: This will be construed as leave necessitated for personal emergencies
       (e.g. family emergencies). Chief Officers should use discretion in granting members time off
       to attend to extreme personal emergency situations. Accumulated vacation hours, AC Time,
       or accumulated holiday time shall be charged in these situations. Members granted
       Emergency Leave shall return to their work assignment when the reason for granting the
       leave no longer exists. The day of the absence the Chief Officer shall provide in writing to
       the respective Shift Commander the reason for granting emergency leave. District Chiefs
       shall be specific as to the reason for the Emergency Leave.

7.18   Saluting: Members shall salute the National Colors and the National Anthem with the hand
       salute when in uniform. Members on-duty but not in uniform on such public occasions shall
       stand at attention and remove their head gear, as the National Colors pass.



SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                       11




                                                                                                        HOU00002782
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 13 of 50




7.19   Relieve From Duty: Under circumstances of emergency such as intoxication, willful refusal
       to obey orders, or such behavior that the interest of the department would suffer by their
       remaining on duty, the officer in command shall have the authority to relieve with pay a
       member from duty immediately pending investigation and referral to the Fire Chief of
       written charges.

7.20   Acting in Higher Position: Members shall, through training and observations, qualify for the
       next higher position, so they may assume such duties and responsibilities.

7.21   Notifying Member of Rule Violation: If a violation of guidelines, Rules and Regulations or
       State/Local Law is discovered, the member shall be given a 48 hour notice of the violation
       and the rules provided under Texas Local Government Code Section 143.123 shall then be
       applied. A formal complaint shall then be processed as outlined in Texas Local Government
       Code Section 143.123 "Investigation of Firefighters and Police Officers".

7.22   Bulletins and Orders: Officers will be held responsible for the safe and secure filing of all
       Orders and Bulletins. They shall see that they are neatly initialed by all members under their
       command and are accessible for inspection by superior officers.

7.23   Recovery from Illness or Injury: Members off duty due to illness or injury shall concern
       themselves with their recovery and shall make every effort to facilitate their return to duty.
       They shall not absent themselves from the place of their confinement on scheduled
       workdays, except in compliance with HFD Guideline I-22 Leaves and Absences, and must
       notify the Officer on duty where the member is assigned, when leaving for such treatment
       and upon returning home. If a member is unable to contact the Officer at their regularly
       assigned post they shall continue up the chain of command until an Officer is notified. If an
       Officer is unavailable the member may call the OEC. It is the member’ s responsibility to
       notify their officer when they will be able to return to work.

7.24   Identification Cards: Members shall carry the Houston Fire Department I.D card as a means
       of identifying themselves as a member of the Fire Department. Members shall not carry the
       Fire Department badge in their pocket or billfold as a means of identification. Exception:
       Arson Investigators shall carry their Police I.D and may carry the HFD Investigator Badge
       in their billfold.

7.25   Inclement Weather: The Houston Fire Department will not penalize members when violent
       weather conditions make it impossible and/or unsafe for them to arrive at work at their
       regularly scheduled time or when inclement weather forces them to miss work entirely.
       Should road closures due to rain or water, flooding conditions, tornado or storm activity, or
       other such event prevent a member from being at work, the member shall not be docked for
       the time missed. Vacation or holiday time may be used to offset the absence. (Note: In no
       case shall sick time be used to accommodate such absence or tardy time.) In all cases, the
       member shall notify their immediate supervisor of the situation and make every attempt to
       arrive at work at the earliest possible opportunity. The following shall apply:
       A. Classified Members: Refer to Guideline II-1 (Staffing).
SUBJECT: Rules and Regulations

REFERENCE NO. I-01                           08/01/05                                        12




                                                                                                        HOU00002783
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 14 of 50




       B. Non-Classified Members: Refer to Guideline I-22 (Leaves and Absences).

       C. In the case of citywide emergencies requiring the presence of essential personnel in
          certain departments, and upon direction from the Mayor, it shall be within the Fire
          Chief's authority to designate those members who are "essential".

7.26   Resigning From the Department: A member who decides to leave the City's employment for
       any reason shall notify their immediate supervisor of their intention to resign. The
       supervisor shall then inform the appropriate Assistant Chief and Personnel/Payroll Office
       through official channels.
       A. After informing the immediate supervisor of intent to resign, the member shall report to
           the Personnel/Payroll Office to complete the necessary forms. The Personnel/Payroll
           Office will then direct the member to the Pension Office if necessary.

       B. All city property (dress and work uniforms with brass, blazers, jackets, overcoats,
          protective clothing, I.D. Cards, etc.) must be returned to the Quartermaster by the
          member prior to their separation from the department. The Quartermaster will check all
          items returned, and members shall be required to reimburse the department for anything
          issued to them not returned.

       C. Any member who voluntarily resigns shall forfeit any and all rights otherwise reserved
          under Civil Service and is subject to re-employment only in the manner prescribed by
          the policies governing employment in effect at the time of rehire.

7.27   Provide Phone Number and Address: All members shall furnish the department with their
       current telephone number and complete address (Street address, not mailing address).
       Any change in phone number or address shall be noted on HFD Form 1. This form will be
       completed and submitted to the member's supervisor during the first working day after the
       phone number or address change has been made. The member’ s supervisor will note the
       changes on the member’ s personnel file and forward the form to the District Chief, who will
       correct his records. The completed form will then be forwarded to the Personnel Assignment
       Office.

7.28   Use of Computers: Computers are provided for department-authorized use only. Personal
       Passwords shall be held strictly confidential and members will be responsible for all
       computer use under their password. (Refer to 9.32)

7.29   Classified Employee Performance Evaluations: Supervisors will submit an Employee
       Performance Evaluation (EPE) for each classified member annually (refer to Guideline I-
       35). EPE’s will be completed by the Officer who directly manages or supervises the
       member being evaluated. EPE’s will not be completed by Acting Officers. Classified
       Employee Performance Evaluations will be completed at the end of the appropriate rating
       period based on the members rank (FF, E/O, Capt., etc). Members on probation will not
       be evaluated until the end of their probationary period.
SUBJECT: Rules and Regulations

REFERENCE NO. I-01                          08/01/05                                       13




                                                                                                      HOU00002784
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 15 of 50




7.30   Overtime Request: It is the policy of the Houston Fire Department that all overtime worked
       shall be compensated at a rate of 1 and 1/2 times the member's rate of pay during the pay
       period in which the overtime is earned. The member shall properly complete an overtime
       Request Form, and submit it to the Assistant Fire Chief of their respective command, who
       will approve and forward the overtime request to the HFD Payroll Office for processing.
       Failure to properly complete an overtime request will result in a delay in being
       compensated. In order for the member to receive compensation, the following steps shall be
       taken:
       A. Overtime Request shall be completed at the conclusion of the overtime period worked
           and shall be signed by the supervisor on duty that has knowledge of the overtime
           worked. If no supervisor is on duty (support areas), the supervisor authorizing the
           overtime may sign the Overtime Request.

       B. In Emergency Operations, the overtime form will always be signed by the officer on the
          shift on which the overtime was worked. It will be submitted in the next mail run.

       C. It will be the responsibility of the Assistant Fire Chief or Division Commander to
          investigate the overtime requests. If the overtime request is found to be unauthorized the
          member will be docked that amount. Members and Officers are responsible for the
          proper completion of the Overtime Request form.

       D. In order for errors to be avoided when filling out overtime requests, some considerations
          for properly completing the form are as follows:
          1. Check the box indicating whether the overtime is emergency or scheduled. If it has
              prior approval, be sure to attach the letter signed by the Fire Chief approving the
              overtime. If a bulletin schedules the overtime, the bulletin number and date shall be
              indicated. Court slips can be attached in lieu of the Fire Chief's letter.
          2. When completing the explanation, include dispatch times, in service times, ID
              numbers, and other information that will explain the need for the overtime.
          3. Travel time will only be approved at the discretion of the Assistant Fire Chief over
              the member’s respective command.

                                     8.00 RELATIONSHIPS

8.01   Racial, Ethnic and Gender Slurs: Members shall not verbally, non-verbally, or illustratively
       utilize racial, ethnic, or gender slurs or connotations towards another member. A slur is
       defined as a remark, language, illustration, or other media including, but not limited to, jokes
       and pornography, which degrade an individual's race, gender, or national origin. Members
       shall not create an intimidating, hostile, or offensive work environment by such conduct.
       Violations of this guideline are subject to disciplinary action up to and including discharge.
       Any member, who believes they have been the subject of a racial, ethnic, or gender slur,
       shall report the act immediately to their supervisor or manager and to HFD Staff Services.
       Supervisors or managers who fail to act on allegations or evidence of discrimination based
       on race, ethnicity, or gender shall be considered for disciplinary action.
SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                        14




                                                                                                          HOU00002785
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 16 of 50




8.02   Discrimination Based on Sexual Orientation: Members shall not discriminate or retaliate on
       the basis of Sexual Orientation. This refers to the actual or perceived status of a person with
       respect to his /her sexuality. (Refer to the Mayor’s Executive Order I-8). This Executive
       order applies to all members and any interaction with the public. Any violation of this
       Executive Order shall be reported in writing to the Office of the Inspector General, and to
       the appropriate supervisor.

8.03   Relations of Officers to Those of Lesser Rank: Superior officers shall be just, dignified, and
       firm in their relations with those members of lesser rank. They shall at all times abstain from
       violent, abusive language when giving orders, directions, or in conversations.

8.04   Respect of Rank: All officers shall demand proper respect due their rank, and shall not allow
       other members or visitors to speak disrespectfully of the department or its members. No
       member shall publicly criticize the official action or orders of a superior officer.

8.05   Maintain Discipline: Officers shall be just, dignified and firm in their relations with
       subordinates, being careful at all times to abstain from violent, abusive or immoderate
       language in giving orders, directions or in conversation. They must cause all rules and
       orders to be obeyed and promptly report, by well-sustained charges, any violations of Laws,
       Ordinances, Rules, and Orders.

8.06   Respect for Fellow Members: Members shall treat other members of the department with
       respect and response due them as fellow members. They shall be courteous, civil, and
       respectful of their superior officers and associates, and shall not use threatening or insulting
       language, whether on or off duty. Respect to superior officers shall not be confined to duty
       but shall be extended on all occasions. In addressing or referring to a superior officer, the
       proper title shall be used and must never be omitted, altered or abbreviated.

8.07   Supporting Fellow Members: Members shall cooperate, support and assist each other at
       every opportunity, and shall not publicly criticize the work or the manner of performance of
       duty of any other member.

8.08   Aiding and Protecting Fellow Members: Members shall act together and protect one another
       in time of danger or under circumstances where danger might reasonably be impending.

8.09   Courtesy to Public-Harmony in Department: Discourtesies to the public or to members of
       the department, or any movements tending to create dissention in the department, or
       appearing to ignore responsible officials will be considered breaches of discipline.

8.10   Settling Disagreements: Disagreements should, when practical, be settled within the various
       districts or commands, whether with the station officer, or in the Chief Officer's quarters.
       Matters not settled in this manner should be addressed through the grievance process.



SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                        15




                                                                                                          HOU00002786
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 17 of 50




                     9.00 RESTRICTIONS ON BEHAVIOR/CONDUCT

9.01   Firearms in Fire Department Buildings: Members shall not have, cause, or allow any type of
       firearms to be brought into any department building or station. Exceptions: All Arson
       Investigators and Certified Peace Officers (in full police uniform and/or acting in the official
       capacity for the commissioning agency) as defined in the Texas Code of Criminal
       Procedures, Article 2.12. All off duty members who are Certified Peace Officers, (except
       Arson Investigators), or who hold a Concealed Handgun Permit shall secure their weapon in
       their vehicle prior to entering any fire department building.

9.02   Immoderate Language: Members, while in uniform or on duty, shall not use obscene,
       immoral, profane, or offensive language. Members shall not make any derogatory or
       otherwise offensive religious, racial, ethnic, or sexual remarks. Members who hear, witness,
       or are informed of such remarks shall immediately report the incident to their immediate
       supervisor. The supervisor shall investigate and take appropriate action. Harassment of
       another member or citizen because of race, ethnic group, religion, or sex is strictly
       prohibited.

9.03   Improper Behavior: Members, while in uniform or on duty, shall not engage in any type of
       fighting. Physical altercations are to be avoided at all times. Members shall refrain from any
       form of hazing, harassment, or abuse of other members. All improper behaviors shall be
       reported to the immediate supervisor who will then take the appropriate action. Members
       engaged in such conduct shall be disciplined accordingly along with any officers or
       members that allowed such conduct.

9.04   Drug Usage: In compliance with the Mayor's Executive Order 1-12, revised October 27,
       1993, members shall not use or possess any illegal drug or controlled substance, on or off
       duty, except as prescribed by and under the supervision of a licensed doctor or dentist. The
       use or possession of any illegal drug or substance, or any participating activity involving
       illegal drugs or substance on or off duty is strictly prohibited.

9.05   Gambling: Members shall not engage in any wagering of money or anything of value while
       on duty or in uniform.

9.06   Withdrawal of Complaints or Charges: Members against whom a complaint of misconduct
       has been made, shall not attempt directly or indirectly, by threat, appeal, persuasion,
       payment of money, or other consideration, to secure the abandonment or withdrawal of the
       complaint, charges, or allegations.

9.07   Removal of Records: Members shall not remove, or allow the removal of official records,
       reports, or journals from department premises without permission from the Fire Chief. The
       removal of any official record from a fire station must be noted in the station log. Removal
       of official records from the premises of any other department must be noted and kept by the
       appropriate custodian of such records.


SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                        16




                                                                                                          HOU00002787
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 18 of 50




9.08   Maintenance of Private Fire Protection System: Members on duty shall not perform any
       maintenance service on private fire protection systems beyond resetting automatic alarms.

9.09   Accepting Payment or Gifts: Members shall not demand nor receive from any person, any
       pay, gift, or reward for services rendered. (Mayor's Executive Order 1-28, Administrative
       Procedure Regarding Gifts.)

9.10   Solicitation: The following rules will apply to solicitations on department property:
       A. Members shall not imply that they are a member of, or represent the department to
           solicit money, sell tickets for any fair, benefit, raffle, or similar project without written
           permission of the Fire Chief.

       B. Members shall not allow solicitations by individuals or organizations on departmental
          property without the written permission of the Fire Chief.

       C. While on duty, members shall not solicit any member to join or support a political party,
          charity, club or association.

9.11   Political Activity: The following rules shall apply to political activities:
       A. Members shall not actively participate in political activities on behalf of themselves, any
           candidate, or any issue while on duty, on departmental property or in uniform.

       B. Members shall not engage in political activities concerning departmental guidelines or
          working conditions, while off duty in uniform, without approval of the Fire Chief.

       C. Members shall not solicit petitions for themselves or other members for their
          promotions, change of duty, or promote any political influence to effect such an end.

       D. In compliance with Mayor's Personnel Policy No. 110.00 and Section 14-156 of the
          Code of Ordinances, members seeking an elective office, (Federal, State, County,
          District or City Office), are required to make their candidacy known in writing to the
          Director of Personnel. The Director of Personnel will determine whether a conflict of
          interest exists with the Fire Department member.

       E. No member shall place political posters, political stickers, or other similar political
          advertising advocating the candidacy of any person for any elective office upon any
          department vehicle, building structure, or equipment. No member shall park or place
          upon any property of the City of Houston any portable sign, advertising trailer, or
          similar portable advertising device that advertises or advocates the candidacy of any
          person for any elective office.

       F. While in uniform or on active duty, a member may not take an active part in another
          person's political campaign for an elective position of the municipality. A person takes
          an active part in a political campaign if the person:
          1. Makes a political speech
SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                         17




                                                                                                           HOU00002788
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 19 of 50




           2.   Distributes a card or other political literature
           3.   Writes a letter
           4.   Signs a petition
           5.   Actively and openly solicits votes
           6.   Makes a public derogatory remark about a candidate for an elective position of the
                municipality

       G. A member will not be required to contribute to a political fund or to render a political
          service to a person or party. A member will not be removed, reduced in classification or
          salary, or otherwise prejudiced for refusing the above.

9.12   Smoking: The Houston Fire Department intends to respect the rights of smokers and non-
       smokers. There shall be allowances made for the smoker by providing a designated smoking
       area outside of city buildings. The designated area shall be agreeable with smokers and non-
       smokers. When a conflict arises and disharmony ensues, line/staff supervisors will intervene
       between the individuals concerned to relieve that conflict. If there is an irresolvable conflict
       between smoking and non-smoking members, the rights of the non-smoking member shall
       prevail.
       A. Non-Smoking Areas: Smoking is prohibited in all city buildings and city vehicles.

       B. Emergency Scenes: Smoking at the scene of an emergency will only be permitted in an
          area designated by the Incident Commander.

       C. Smoking Breaks for Non-Emergency Operations: Employees will be allowed to take
          either three (3) or four (4) smoking breaks during a workday for a maximum total of 30
          minutes. Employees may also use their thirty (30) minute lunch period.

9.13   Media Interviews: No members other than the Incident Commander, OEC, Arson
       Investigator or Public Information Officer, shall release factual information, give an
       interview relating to a fire, public safety, or other emergency, without obtaining clearance
       from the Public Information Office. No member shall express opinion on an official position
       of the Houston Fire Department except the Fire Chief. Information released concerning fires
       or incidents under investigation shall be limited to the following:
       A. Information that may be released:
           1. Date of incident
           2. Time of incident
           3. Location of incident
           4. Brief description of the extent of damage
           5. Number of injuries or fatalities
           6. Requests for additional information shall be referred to the Chief Arson
              Investigator's Office or the HFD Public Information Office.

       B. News Conference: When topical news information becomes available, it should be
          released equitably to all members of the News Media in a formal news conference set up


SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                        18




                                                                                                          HOU00002789
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 20 of 50




          by the Public Information Office. The Public Information Office exercises judgment on
          when a news conference is appropriate.

       C. Feature Stories: Interviews not related to a working incident, or of purely personal
          concerns, must be cleared through the Public Information Office (i.e., Fire
          Department working conditions, criticism of co-workers or supervisors, etc.).

9.14   Sleeping on Duty: Sleeping or reclining in such a position as to indicate sleeping, shall not
       be allowed on department premises other than during designated rest periods so authorized
       by the Fire Chief. Sleeping attire at co-ed fire stations will be one of the following:
       A. Class C uniform shirt and pants.

       B. Class C uniform shirt and gym shorts.

       C. Class C uniform shirt and sweat pants.

9.15   Use of City Telephones: The following rules shall apply to usage of city telephones:
       A. Long Distance Calls: Long distance calls are not to be made on city telephones unless
          authorized to do so through the issuance of a "Citynet Long Distance Authorization
          Card". When it becomes necessary to conduct department business via a long distance
          telephone without an Authorization Card, the call should be placed through the Chief
          Fire Alarm Dispatcher. Under no circumstances are long distance calls to be made and
          charged to Fire or EMS telephones.

       B. Department Issued Cellular Phones: Department issued cellular phones are to be used
          for HFD business only. All personal use, including incoming personal calls, is
          unauthorized. All cellular phones are subject to review. Members may use cellular
          phones in the following situations.
          1. EMS Use of Cellular Phones:
              a. In contacting an appropriate medical facility, which is participating in a
                 cooperative study with HFD. The individual study protocol will describe the
                 method and manner in which the cellular phone will be used during the study.
              b. In contacting the base/telemetry when other communication resources are not
                 available or operational (i.e. pediatric non-transports).
              c. During an emergency when a cellular phone provides the most efficient means
                 of communication (i.e., deaths, mass casualty incidents), and when other
                 telephones are not available.
              d. All other uses of City Business when the Officer deems it necessary.
          2. Fire Apparatus Use of Cellular Phones:
              a. Contacting the OEC when other communication is not possible.
              b. During an emergency when a cellular phone provides the most efficient means
                 of communication (i.e., deaths, mass casualty incidents).
              c. Contacting agencies (Haz-Mat, CIMA, Chemtrec, etc.).
              d. All other uses of City Business when the Officer deems it necessary.


SUBJECT: Rules and Regulations

REFERENCE NO. I-01                           08/01/05                                       19




                                                                                                       HOU00002790
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 21 of 50




9.16   Trade or Company Names: Members shall not furnish information as to how repairs are to
       be made or any organizations that do construction or repairs. They shall not recommend any
       company or trade name of any fire protection appliance or service.

9.17   Religious or Political Arguments: Religious or Political arguments will not be permitted on
       duty or on Fire Department property.

9.18   False Reports: Members shall not make false reports concerning the personal character or
       conduct of any member or regarding any business of the department, to the discredit or
       detriment of the department or any member thereof.

9.19   False Statements: Members making a false statement in any official communication or in
       conversation with another member or citizen will be subject to strict disciplinary action.

9.20   Petitions: While on duty members shall not circulate any petitions, questionnaire, poll, letter
       or other document.

9.21   Security of Fire Information: Members shall not divulge any fire information nor make
       information contained in fire records available to any person or agency except as provided
       by department guidelines, by laws, or by competent authority. Members shall treat as
       confidential the official business of the department.

9.22   Personnel Information: All information regarding employment shall be referred to Human
       Resources Employment Verification Line (713 837-9497).

9.23   Public Statements: In no event shall any member make a public statement and represent
       such statement to be the official guideline of the City of Houston Fire Department without
       the written consent of the Fire Chief.

9.24   Improper Activities: Members shall not perform any act or make statements, oral or written,
       which are directed at any superior officer with the intent to destroy the discipline and good
       order that is the responsibility of such superior officer. Members shall not perform any act or
       make statements, oral or written, which are directed at their co-workers with the intent to
       destroy the morale, good order, and working relationships with such co-workers.

9.25   Un-Official Activities: Members shall not represent the Fire Department, in or out of
       uniform, at any social or public gathering without the permission of the Chief of the
       Department.

9.26   Mail-Interdepartmental: Interdepartmental mail shall be limited to those items that originate
       within city agencies and concern documents or information considered being of an official
       nature.

9.27   Notice of Suits Against Members: Any member who has a damage suit filed against them
       by reason of an act performed in the line of duty shall immediately notify the Fire Chief. A
SUBJECT: Rules and Regulations

REFERENCE NO. I-01                           08/01/05                                         20




                                                                                                         HOU00002791
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 22 of 50




       copy of the complaint together with a full and accurate account of the circumstances in
       question should be sent to the Fire Chief's office through the chain of command.

9.28   Notice of Arrest: Employees that are the subject of an arrest action shall immediately notify
       their supervisor of their location and the charge. Employees will notify the Fire Chief of the
       charge, in writing, within 24 hours of their release from custody, through the chain of
       command.

9.29   Notice of Pending Criminal Investigations: Employees who become aware they are under
       investigation for any criminal matter, by any lawfully authorized agency, other than the City
       of Houston’s Office of Inspector General, shall notify the Fire Chief. Notification shall be in
       writing within 24 hours, through the chain of command.

9.30   Intoxication and Self-Induced Disability: Intoxication on-duty or loitering where intoxicants
       are sold while in uniform is prohibited. Drinking or possession of intoxicants while on duty
       is prohibited and offenders are subject to strict disciplinary action.

9.31   Narcotics: The use of non-prescription narcotics is prohibited. Members shall not allow
       narcotics or illegal drugs of any kind to be brought into or kept on Fire Department property.
       (Refer to Mayors Executive Order I-12).

9.32   Movies, Slides, Pictures, Etc.: Lewd or obscene calendars, pictures, slides, movies,
       television programs, pornography, etc., is strictly prohibited on the premises of the Fire
       Department. (Refer to Use of Computers 7.28).

9.33   Civilians in Dormitory: Civilians shall not be permitted in the dormitories except with the
       company commander's permission.

9.34   Theft: No member shall take or remove anything from a building or premises involved by
       fire (exception see 12.16). No member shall take or remove anything for other than
       department use from a City of Houston owned station, building, shop, car, etc.

9.35   Parking Facilities: The parking, on fire department property, of a member's personal vehicle
       for transportation to and from work shall be limited to the time the member is on duty. The
       parking privilege may include a trailed boat or travel trailer provided this equipment does
       not cause any inconvenience. Members shall not permanently store automobiles,
       motorcycles, trailers, travel trailers, campers, boats, tractors, etc. on fire department
       property. Member's personal vehicles shall not be parked inside fire stations. During
       periods of impending severe weather, members may park inside a fire station if space is
       available. At no time shall fire apparatus be removed from the apparatus bay to make room
       for member's vehicles.

9.36   Repairing Private Cars: Members of the department will be prohibited from repairing
       private cars on fire department property, including oil changes, grease jobs, or any work of
       this nature. Exceptions can be made for "emergency repairs" (a repair necessary to return to
SUBJECT: Rules and Regulations

REFERENCE NO. I-01                           08/01/05                                        21




                                                                                                         HOU00002792
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 23 of 50




        a member’s home or to a repair shop).

9.37    Advertising on Department Property: Members shall not advertise vehicles or other items
        for sale on Fire Department property.

9.38    Commercial Advertising On Vehicles: Personnel of the Fire Department shall be permitted
        to park vehicles with signs indicating other fields of endeavor on station property, away
        from streets and not readily observed by the public. Vehicles shall not display gaudy,
        obnoxious designs and colors.

9.39    Commercial Advertising on Department Property: Members shall not place or maintain
        advertising for any commercial enterprise on Fire Department property or equipment.

9.40    Alterations to Fire Department Buildings: Changes or alterations in or on fire department
        buildings, appliances or communication systems shall not be permitted, except on request
        and approved by the Fire Chief or his designee.

            10.00 UNIFORM REGULATIONS AND PERSONAL APPEARANCE

10.01   Uniform Classifications: Houston Fire Department uniforms shall be classified into four (4)
        classes (i.e., Dress, Class A, Class B, and Class C).

10.02   Dress Uniform: The dress uniform shall consist of the current issue long sleeve shirt with
        patches on both sleeves (white for Chief Officers and blue for all other ranks) with tie,
        shoulder epaulets, collar brass, badge, name tag, dress pants with belt, black dress shoes,
        black or dark blue socks, uniform hat, awards if any and dress jacket. (Members not issued a
        dress jacket may purchase one if desired.) Collar brass shall be the appropriate rank insignia
        for officers and HFD insignia for Engineer/Operators and Firefighters.
        A. Shoulder Epaulets: Widest part of the bugle is pointing toward the front.

        B. Members that attend department funerals, court (in an official capacity), public meetings
           or seminars as a representative of the department, etc. shall wear the Dress Uniform.

10.03   Class A Uniform: The Class A uniform will consist of the current issue long sleeve shirt
        (white for Chief Officers and blue for all other ranks) with tie, collar brass, badge, name tag,
        dress pants (if issued) with belt, black dress shoes, black or dark blue socks, uniform hat,
        and awards if any. Collar Brass shall be the appropriate rank insignia for officers and HFD
        insignia for Engineer/Operators and Firefighters.

10.04   Class B Uniform: The Class B uniform will consist of the current issue short or long sleeve
        shirt (white for Chief Officers and blue for all other ranks), collar brass, badge, name tag, ID
        badge, department issue pants with belt, black dress shoes (black Wellington boots or full
        leather solid black athletic shoes are acceptable for emergency response personnel), and
        black or dark blue socks. Wearing of awards is optional.


SUBJECT: Rules and Regulations

REFERENCE NO. I-01                             08/01/05                                         22




                                                                                                           HOU00002793
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 24 of 50




        A. Collar Brass shall be the appropriate rank insignia for Officers and HFD insignia for
           Engineer/Operators and Firefighters.

        B. Class B uniform shall be the uniform of the day:
           1. When not on fire station grounds.
           2. Officers shall wear Class B uniform until 2100 hours, whether on fire station
              grounds or not, unless wearing bunker pants or being engaged in physical activity.

        C. When responding to medical emergencies in Class B uniform, personnel must wear the
           HFD Identification Badge, displaying the member’s current EMS certification. This is a
           mandate from the Texas Department of State Health Services. The ID badge must be
           worn in a highly visible location.

10.05   Class C Uniform: The Class C uniform consists of a department approved T-shirt (white
        for Chief Officers and dark blue for all other ranks), department issue pants and belt, ID
        badge, black shoes (black Wellington boots or full leather solid athletic shoes are
        acceptable), and black or dark blue socks. The following Class C regulations shall apply
        to all Fire/EMS emergency response personnel:
        A. Class C uniform may be acceptable:
            1. While in the station. However, during scheduled station visits (e.g. inspections,
                 station tours, etc.) or when deemed appropriate, the Station Captain may require
                 members to wear the Class B uniform in the station.
            2. While outside the station, but still on station grounds, and performing physical
                 activity and/or wearing bunker pants.
            3. When leaving station grounds and wearing bunker pants.

        B. ID Badge:    When responding to medical emergencies in T-shirt and bunker pants,
           personnel must wear the HFD Identification Badge, displaying the member’s current
           EMS certification. This is a mandate from the Texas Department of State Health
           Services. The ID badge must be worn in a highly visible location.

        C. T-shirts: T-shirts may display the official HFD logo, or a logo approved by the Fire
           Chief’s Office.

        D. Baseball caps: Only during periods of extended exposure to the Sun, and at the
           discretion of the District Chief and/or Incident Commander, may HFD approved
           baseball caps be worn as part of the Class C uniform. Baseball caps shall not be worn
           indoors, or at night. The wearing of baseball caps should be the exception, rather
           than the rule, with regards to acceptable Class C uniform.

        E. During the winter months, the wearing of wool pullover head protection (for the
           purpose of retaining body heat) will be allowable under the following conditions:
           1. May be worn only when the temperature is 40 degrees or below;
           2. Will be worn outside of Station only;
           3. Will not be worn inside hospitals;
SUBJECT: Rules and Regulations

REFERENCE NO. I-01                          08/01/05                                      23




                                                                                                     HOU00002794
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 25 of 50




             4. Will not be worn at any community events;
             5. Will not be worn in any manner that covers the face;
             6. Will not be worn under firefighting hood;
             7. Should not have any attachments (tassels, etc.) and should be smooth with no
                ornamentation.
             8. The only color that will be allowed will be navy blue. There will be no markings
                or insignia on the head protection. Scarves or shawls will not be allowed.

10.05   Uniform Regulations: Members shall wear the proper clothing as required by their job and
        rank. Officers will be held responsible to the guidelines contained within this section and to
        see that they are adhered to by all members, whether under their supervision or not. Any
        member refusing to abide by a superior officer's order to comply with uniform regulations
        will be subject to disciplinary action. The following regulations will be followed:
        A. Uniforms shall be clean and neat.

        B. Uniform shirts shall be buttoned to the collar. The collar button will be left unbuttoned
           except when wearing a tie.

        C. Objects carried in shirt pockets shall not interfere with appearance.

        D. Articles such as wallets, key chains, knives, watch chains, fobs, pins, jewelry, combs,
           cigars, cigarettes, and pipes are not part of the uniform. These shall not be attached to or
           exposed from the uniform.

        E. EMS personnel shall be allowed to wear one (1) gear pouch. Fire personnel shall be
           allowed to wear one (1) multi-purpose tool (Leatherman, Gerber, etc) in a black
           scabbard, five (5) inches or less in length. This applies to Class B or Class C uniforms.

        F. When wearing the department issued long sleeve uniform shirt, the cuffs shall be
           buttoned at the wrist.

        G. Shirts that have noticeably yellowed, have irreversible stains, or that have frayed collars
           shall not be worn.

        H. Only uniform shirts with the current HFD patch may be worn. When disposing of old
           uniform shirts, members must remove the Houston Fire Department patch from all shirts
           before disposal.

        I.   No part of the uniform is to be worn in combination with non-uniform garments
             (Exception: See Fit For Duty; Section 7.03). No part of the uniform is to be worn during
             any off duty activity, unless in official capacity.

        J.   Black shoes must be properly shined. Western, suede, moccasins, or novelty type
             footwear shall not be worn with the department uniform.


SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                         24




                                                                                                          HOU00002795
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 26 of 50




        K. Members shall not wear black athletic shoes with Dress or Class A uniform.

        L. Members that have been approved to function in the capacity of a paramedic by the
           Medical Director of the Houston Fire Department will be required to wear the Houston
           Fire Department Paramedic patch on their Class B uniforms only. No other members are
           authorized to wear this patch. Any patch or insignia representing paramedic certification
           other than that of Houston Fire Department will not be recognized and shall not be worn
           by members while on duty.

        M. All EMT certified members in the Houston Fire Department may wear the Texas
           Department of Health Emergency Medical Technician patch (Class B only).

        N. Airport Rescue Firefighters, Hazardous Material Response Team, Technical Rescue
           Team or any other specialty patch approved by the Fire Chief may be worn on the right
           shoulder opposite the Houston Fire Department patch. This patch may be worn only
           when functioning in that specialty area.

        O. Station Patches: A Station Patch may be worn on the right shoulder of the Class B
           Uniform only, opposite the Houston Fire Department patch. The Assistant Chief of
           Operations, prior to being placed on the Class B Uniform shirt, must approve all Station
           Patch designs. Station Patch designs must adhere to the following:
           1. Not any larger than the HFD patch.
           2. The same for all shifts at the particular station.
           3. On the right sleeve opposite the HFD patch.
           4. On Class B shirts only (absolutely not on Bunker gear or Dress Uniforms).

        P. All members shall maintain one (1) uniform of each class in their personal station
           locker.

        Q. Chief Officers in all Commands shall wear dress pants while on-duty, except during
           periods of physical fitness.

        R. Only the current issues of uniform coats (cold weather) are permissible to be worn on
           duty. No other style of jacket or coat (with or without department patch) will be allowed.

        S. Officers will be held responsible to see that all members adhere to the guidelines
           contained within this section, whether under their supervision or not.

10.06   Uniform Accessories:
        A. Name Tag: Name tags shall be centered above the member's right shirt pocket. The
           bottom of the name tag shall be even with the top of the shirt pocket. Members may
           wear the standard blue plastic or metal name tag, (silver, if the member wears a silver
           badge, and gold, it the member wears a gold badge) as long as it is conservative in size.



SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                       25




                                                                                                        HOU00002796
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 27 of 50




        B. Service Pin: One (1) city issued service pin may be worn. It must be centered on the
           member's right shirt pocket flap below the name tag.

        C. Valor Awards: Valor awards are awarded to those members who demonstrate valor,
           heroism, and exceptional service above and beyond the call of duty. Valor awards are
           mandatory on the Dress and Class A uniforms and optional on Class B uniforms. Refer
           to Guideline I-11 for proper placement on uniforms.

        D. Specialty Designator Pin: A specialty designator pin may be worn, with the approval of
           the Fire Chief, highlighting the member's present area of expertise within the department
           (i.e. HazMat, Rescue, EMT-P, etc.). A specialty designator pin, when worn, shall be
           centered on the middle of member's left shirt pocket flap. A specialty designator pin
           shall not be worn if the member is no longer working within that area.

        E. Collar Brass: Fire Department collar brass will be divided into two (2) classifications:
           1. Rank Insignia: Rank insignia is gold in color and issued to uniformed officers only.
              When wearing insignia on the shirt collar, the widest part of the bugle(s) shall be
              centered to the point of the collar 1/4" from the edge.
           2. HFD Insignia: An HFD insignia will be issued to all uniformed classified members
              in the ranks of Engineer/Operator and Firefighter. HFD insignia will be silver.

10.07   Maternity Uniform: The maternity uniform will be made available to Classified pregnant
        employees at the time the physical appearance and/or comfort of the pregnant members
        necessitates. The maternity uniform shall consist of a department issued maternity smock
        and pant, and maternity smock and knee length jumper, with black shoes that are
        professional in appearance yet provide comfort and safety. When wearing the department
        issued jumper, tan or neutral hosiery may be worn.
        A. Pregnant members who need maternity uniforms shall contact the Quartermaster early in
            the pregnancy. If maternity uniforms are in stock, they will be issued to the firefighter at
            that time. If maternity uniforms are not available, or not available in the correct size, The
            Quartermaster will make an appointment with the firefighter for tailored fittings. Fittings
            will be handled within the department or with a contracted service.

        B. Alterations will be performed by the Fire Department seamstress and fitting times
           arranged by the Quartermaster.

10.08   Uniform Coat: Members will only wear the most recently issued uniform coat (cold
        weather) while on duty (with department patch). Members may display a special assignment
        patch on the right sleeve of their winter coat. No other non-department issued coat or
        windbreaker may be worn. As members receive a newly issued coat, they are to remove the
        patch from the older coat and may use the older coat; however, they will not be worn on
        duty. Badges, name tags, collar brass, or any items will not be attached to the exterior of the
        issued uniform coat.



SUBJECT: Rules and Regulations

REFERENCE NO. I-01                             08/01/05                                         26




                                                                                                            HOU00002797
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 28 of 50




10.09   Pagers/Cellular Phones: Pagers and Cellular Phones may be worn while on duty.
        A. They must be the silent alerting type and not interfere with a members work assignment.

        B. Station Captains and Supervisors will have discretionary powers to allow or disallow the
           wearing of Pagers/Phones.

        C. Station Captains and Supervisors shall base their decision on the nature of a members
           work duty or assignment.

        D. Members or Officers issued or responsible for City issued Pagers shall assure Pagers
           are operational and worn in a manner that is functional.

        E. Pagers will be worn on belts and not on shirts or coats.

        F. Personal Cellular Phones may be permitted on emergency apparatus, but their use
           shall not create a distraction, interfere with, or hinder a member’ s ability to perform
           his duties. Officers will be held strictly accountable for compliance. (see 10.09 B)

10.10 Glasses: All eyeglass and sunglass frames and lenses shall be of a neutral tone and
      conservative if worn on duty. Fluorescent, bright, or pastel colored glasses, or
      eccentrically shaped glasses are not allowed. Members who choose to wear eyeglass or
      sunglass holders shall wear only black or navy blue.

10.12 Personal Appearance and Grooming:
      A. Male Members:
         1. Hair Regulations: members shall be ever mindful of the para-military organization
             of which they are a part. They shall at all times be well groomed, observing the
             rules of cleanliness of their person. The length, fullness, style and shape of
             sideburns, mustache, and hair must comply with the following restrictions and
             always conform to safety. Hair will be neat, clean, well trimmed, and properly
             combed at all times, except under adverse conditions, such as in emergency
             situations. Hair will not contain excessive amounts of grooming aids such as
             grease, creams, oils, and sprays. Hairstyles shall be within the following
             restrictions:
             a. While in any HFD uniform the height and/or bulk of the hair shall not, when
                 combed, picked, blown or teased, exceed 2" or present a ragged, unkempt or
                 extreme appearance so as to not jeopardize the personal safety of the
                 firefighter in the performance of firefighting or other emergency operations.
             b. Hair shall be proportioned and may cover to mid-ear level.
             c. Hair at the back of the neck shall not extend below the bottom of the collar
                 when the uniform shirt is buttoned and the head is in an upright position.
             d. If bangs are worn they will be maintained no longer than eyebrow level. At no
                 time will the bangs be allowed to interfere with the seal of the face-piece.
             e. Wigs or toupees will be permitted if the style is consistent with the set
                 regulations.
SUBJECT: Rules and Regulations

REFERENCE NO. I-01                           08/01/05                                      27




                                                                                                      HOU00002798
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 29 of 50




              f.  Hair may be dyed, tinted, or frosted in colors naturally occurring in
                  human hair. Any stripes, spots, or color other than natural is
                  prohibited.
              g. Hair will not be worn in an extreme fad or style such as, but not limited to:
                  cornrows, pigtails, Mohawks, track designs, ducktails etc.
              h. Hair restraints will not be permitted.
              i. Natural styles may be worn within the above limitations.
              j. Hair shall not interfere with vision or job performance.
         2.   Facial Hair: shall be within the following restrictions:
              a. Mustaches shall be kept clean, neat and closely trimmed. Handlebar
                  mustaches shall not be permitted.
              b. Mustaches shall be trimmed so the full upper lip is exposed.
              c. The mustache shall not extend more than ½" below the corners of the mouth.
              d. Lower lip whiskers are permissible, but cannot be wider than ½", and not
                  extend lower than ½" below the lower lip. Lower lip whiskers will not be
                  worn in such a way as to interfere nor inhibit with the proper wearing of the
                  face-piece.
         3.   Sideburns: shall be within the following restrictions:
              a. Sideburns will be kept neatly trimmed and close to the face to avoid any
                  possibility of a defective seal when wearing the face-piece.
              b. Sideburns shall not be flared more than ½" at the bottom than the top. Bushy
                  or a similar style, such as muttonchops, shall not be permitted.
              c. Sideburns shall not extend below the bottom of the earlobe, and shall end in a
                  clean horizontal line.
         4.   Beards/Goatees: Neither beards nor goatees shall be permitted. Members must be
              otherwise clean-shaven when reporting for duty.
         5.   Wearing of Jewelry: All jewelry will be modest and conservatively styled.
              Members can wear one (1) ring per hand and a watch. One (1) neck chain is
              permissible if worn on the inside of the shirt and can go unnoticed, and is not the
              choke type. No bracelets, except "medical alert" type, will be worn. No insignia,
              except that which is authorized by the Fire Chief, will be worn while in uniform.
              The wearing of earrings is expressly prohibited.
         6.   Body Piercing: Body piercings are not authorized while in uniform. No articles
              shall be attached to or through the ear, nose, tongue, eyebrow, or any other body
              part, with the exception of a clear tongue retainer. No other body piercing
              retainers are permissible.
         7.   Physical Hygiene: All personnel will exercise good bodily hygiene and
              cleanliness by bathing frequently. All personnel will have fingernails that are
              clean and neatly trimmed so as not to extend more than 1/8" beyond the
              fingertips. Nails are not to interfere with the efficient operation of Fire
              Department equipment.




SUBJECT: Rules and Regulations

REFERENCE NO. I-01                         08/01/05                                      28




                                                                                                    HOU00002799
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 30 of 50




      B. Female Members:
         1. Hair Regulations: members shall be ever mindful of the para-military organization
            of which they are a part. They shall at all times be well groomed, observing the
            rules of cleanliness of their person. The length, fullness, style and shape of hair
            must comply with the following restrictions and always conform to safety. Hair
            will be neat, clean, well trimmed, and properly combed at all times, except under
            adverse conditions, such as in emergency situations. Hair will not contain
            excessive amounts of grooming aids such as grease, creams, oils, and sprays.
            Hairstyles shall be within the following restrictions:
            a. While in any HFD uniform the height and/or bulk of the hairstyles shall not,
                when combed, picked, blown or teased, present a ragged, unkempt or extreme
                appearance so as to not jeopardize the personal safety of the firefighter in the
                performance of firefighting or other emergency operations.
            b. Short hairstyles, cut hair, shall be proportioned and may cover to mid-ear
                level.
            c. Hair at the back of the neck, cut or restrained, shall not extend below the
                bottom of the collar when the uniform shirt is buttoned and the head is in an
                upright position.
            d. If bangs are worn they will be maintained no longer than eyebrow level. At no
                time will the bangs be allowed to interfere with the seal of the face-piece.
            e. A single ponytail may be worn within the above limitations. Braids, including
                a french braid and cornrows, may be worn provided the braid(s) is/are in a
                front to back fashion.
            f. The hair of all female personnel will not be worn in such a way as to interfere
                nor inhibit the proper wearing of the class A uniform cap, nor the proper
                wearing of the face-piece or fire helmet when worn in conjunction or
                independently. The firefighting hood shall cover all hair.
            g. Wigs or toupees will be permitted if the style is consistent with the set
                regulations.
            h. Hair may be dyed, tinted, or frosted in colors naturally occurring in
                human hair. Any stripes, spots, or color other than natural is
                prohibited.
            i. Hair will not be worn in an extreme fad or style such as, but not limited to:
                pigtails, Mohawks, track designs, ducktails etc.
            j. Non-flammable hair restraints (rubber bands / barrettes) may be worn but
                must match the hair color, or be black or brown, and have no ornamentation.
            k. Natural styles may be worn within the above limitations.
            l. Hair shall not interfere with vision or job performance.
         2. Wearing of Jewelry: All jewelry will be modest and conservatively styled.
            Members can wear one (1) ring per hand and a watch. One (1) neck chain is
            permissible if worn on the inside of the shirt and can go unnoticed, and is not the
            choke type. No bracelets, except "medical alert" type, will be worn. No insignia,
            except that which is authorized by the Fire Chief, will be worn while in uniform.
            Stud earrings may be worn in diamond, gold, or silver only. Stud earrings shall


SUBJECT: Rules and Regulations

REFERENCE NO. I-01                        08/01/05                                      29




                                                                                                   HOU00002800
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 31 of 50




              not exceed 6mm in size. No other type ear ornamentation shall be permitted. Only
              one (1) earring per earlobe will be allowed.
           3. Body Piercing: Other than earrings as specified above, body piercings are not
              authorized while in uniform. No articles shall be attached to or through the nose,
              tongue, eyebrows or any other part of the body, with the exception of a clear
              tongue retainer. No other body piercing retainers are permissible.
           4. Cosmetics: Female members may wear facial make-up. All cosmetics are to be
              worn in conservative amounts and colors, moderate in tones and application. Only
              clear fingernail polish shall be permitted.
           5. Physical Hygiene: All personnel will exercise good bodily hygiene and
              cleanliness by bathing frequently. All personnel will have fingernails that are
              clean and neatly trimmed so as not to extend more that 1/8" beyond the fingertips.
              Nails are not to interfere with the efficient operation of Fire Department
              equipment.

                          11.00 NON-EMERGENCY REGULATIONS

11.01   Assuming Duty: In the changing of shifts, the established relief time will be 0630 hours. The
        night shift shall begin at 1830 hours. Members will assume their assigned positions each day
        at or before 0630 hours. The Station Captain must approve deviations from an assigned
        position. Members shall use their own protective clothing when assuming their assigned
        duty. Each on coming member shall relieve the off going member face to face, passing on
        pertinent information concerning the previous shift's activities.

11.02   Remaining On Duty until Properly Relieved: Members shall remain at their place of
        assignment until properly relieved by another member and/or officially dismissed by a
        superior officer. Members shall take leave from their duties only when authorized by their
        superior officer. Members must complete all Fire/EMS records prior to leaving the station.

11.03   Checking Equipment: Members shall check their respective equipment and apparatus at
        relief time to ensure operational readiness.
        A. Firefighters shall be responsible for the operational readiness of all tools and equipment
            on their respective apparatus (i.e., air paks, nozzle settings, extinguisher, secured
            equipment, generators, etc.). Equipment checklist shall be filled out if applicable before
            morning roll call.

        B. Engineer/Operators shall be responsible for the operational readiness of the vehicle or
           apparatus (i.e., engine, fuel not below 3/4 full, water level, warning lights, tires,
           batteries, etc.) The apparatus checklist shall be filled out before morning roll call.

        C. All members are responsible for reporting faulty or missing equipment to the Captain of
           the apparatus or the Station Captain, who will in turn take the appropriate action in
           reporting and/or repairing of such equipment.



SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                        30




                                                                                                         HOU00002801
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 32 of 50




11.04   E-Mail Messages: Station Captains shall review all incoming messages. All pertinent
        information shall be immediately brought to the attention of the members.
        A. E-Mail messages shall be placed in the Information Binder in a back to front manner
            (i.e., the most current message shall be the first message found in opening the front
            cover).

        B. Only pertinent E-Mail messages should be placed in the Information Binder (i.e., death
           notices, departmental information or directives, pertinent territory information, etc.).

        C. E-Mail messages should be initialed and dated when placed in the Information Binder.

        D. Entered messages may be discarded after six (6) months.

11.05   Roll Call: Roll Call should be conducted routinely at 0730 hours each morning and at any
        time the Station Captain deems necessary. The following shall apply at Roll Call:
        A. All on duty members shall attend, unless otherwise approved by the Station Captain.
           Attendance by Chief Officers shall remain optional, due to certain duty requirements.

        B. Engineer/Operators shall present apparatus checklists to the Station Captain for review.

        C. Firefighters shall present equipment checklists to the Station Captain for review.

        D. Officers shall see that all members are accounted for and present.

        E. All members present shall be in the prescribed uniform.

        F. The Station Captain shall ensure that all Orders, Bulletins, E-Mail, etc. are read and
           initialed by each member. Lengthy Guidelines or department correspondences may be
           read and initialed at a more convenient time during the tour of duty. Station Captains
           shall inform members of that day's activities such as training classes, hydrant
           inspections, hose changes, etc. The Station Captain will assign watch duty.

11.06   Station and Apparatus Clean Up: The following general regulations will apply:
        A. Daily routine station and apparatus clean up shall begin no later than 0830 hours.

        B. Station Captains shall see that clean up duties are assigned fairly and equitably taking
           into consideration rank differences and other duty assignments.

        C. Apparatus shall be kept clean at all times. (Exception: Apparatus which becomes dirty
           due to routine or emergency assignments after 1500 hours may be cleaned the following
           day, unless obvious operational or equipment damage would dictate otherwise).

        D. Washing apparatus should be limited, when possible, to avoid excess water and rust
           damage. When it becomes necessary to wash an apparatus, the outer shell, inside


SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                          31




                                                                                                      HOU00002802
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 33 of 50




             compartments, and all tools shall be wiped dry. A soft cloth and mild soap will be used
             to wash the exterior of the apparatus. Brushes will be used on wheels only.

        E. Painting of wheels, running boards, engine cowlings etc., shall be limited to the original
           color. No change in color shall be made without prior approval from the Assistant Chief
           of Operations.

        F. All tools and equipment shall be kept clean, free of surface rust, and in a state of
           operational readiness at all times.

        G. Station grounds, such as lawns and driveways, shall be kept clean, and free of litter.

        H. Station buildings and facilities shall be kept neat, clean, and in proper working order at
           all times.

        I.   The following are designated days for clean up:
             1. MONDAY: Apparatus Day, a complete cleaning of all apparatus.
             2. TUESDAY: Station Day, a complete cleaning of the station.
             3. FRIDAY: Yard Day, lawn area mowed and trimmed.

11.07   EMS Station Duties: EMS personnel will share work assignments with other station
        members. Station Captains will establish work duties in a fair manner.

11.08   EMS Vehicles Leaving Quarters: EMS vehicles should not be used for other than answering
        emergency calls. Should it be necessary to leave the quarters on other than emergency calls,
        the Station Captain must grant permission. EMS vehicles shall not be used for personal
        services, delivery of relief crews, or for delivery of departmental mail.

11.09   Training: Officers shall thoroughly familiarize themselves with all aspects of the department
        and will ensure that all members under their supervision are thoroughly trained in the
        performance of their duties. Training will encompass the following:
        A. Captains shall schedule daily training sessions, when possible, to maintain proficiency
            within their crews. Quality rather than quantity is encouraged when conducting training
            sessions. Station Captains may cancel training classes on heavy workload days with the
            approval of the District Chief. Captains shall conduct a minimum of 50 % of all station
            training.

        B. Station Captains shall record all Training in the appropriate manner.

        C. Members will be held responsible for continued learning or training in all aspects of
           their job within the department, as well as the duties of the next higher rank.

        D. Emergency incident activities shall not be counted as part of training time.



SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                        32




                                                                                                        HOU00002803
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 34 of 50




        E. The Shift Commander or District Chiefs may alter or amend scheduled training sessions
           as deemed necessary with proper notification to the Val Jahnke Training Facility if
           classes are scheduled at the VJTF.

        F. The Station Captain shall hold Territory training at least once each duty shift.

        G. Station Captains shall provide 24 hours of in service training each month. Training
           classes will be conducted whenever it is deemed necessary by the officer in charge or
           when requested by any commanding officer. Officers should consider weekends for
           outside drills when scheduling training sessions.

11.10   Station Supplies and Utilities: Captains are encouraged to conserve water, gas, electricity,
        and station clean up supplies. They shall be responsible for the supply locker inventory, and
        its readiness for inspection by a superior officer at any time. Outside lights shall be turned
        off during daylight hours.

11.11   Beds: Each member shall be responsible for linen coverings on their respective bed. At no
        time shall beds be slept in without linen coverings. Linen shall be placed on beds at the
        beginning of the rest period. Sleeping bags are allowed.

11.12   Sleeping On Duty: Sleeping or reclining in such a position as to indicate sleeping shall not
        be allowed on department premises other than during designated rest periods.

11.13   Rest Periods: Members will be allowed to rest from 2100 hours until 0630 hours.

11.14   Recreation: Members may be allowed outdoors-recreational activity with the approval of the
        Station Captain. Recreational activity shall be conducted in a manner that will not in any
        way interfere, hinder, or reflect negatively on departmental standards or public scrutiny.
        (Refer to 7.03 A-J).

11.15   Stations-Sitting in Front of: Members shall not sit in front of their quarters, on apparatus or
        automobiles, on porches, or congregate on the sidewalks; neither shall they assemble in
        structures adjacent to quarters.

11.16   Fuel Ordering: All fuels should be ordered between the hours of 0630 and 0900, Tuesdays
        and Thursdays, by calling Fuel Monitoring.

11.17   Watch Office Duty: Captains shall see that watch office duty is constantly maintained, day
        and night in each fire station, except while the company is responding to emergencies, or
        necessary non-emergencies. Fill-in members should not be assigned watches unless the
        Station Captain deems it expedient in unusual staffing conditions.

11.18   Log Book-Watch Office: It shall be the responsibility of all members assigned watch office
        duty to carry out assignments in a manner which shall be standard throughout the Fire
        department. All officers in command of stations shall enforce the following:
SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                         33




                                                                                                          HOU00002804
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 35 of 50




        A. Members on watch shall make entry in the Watch Office Log Book the exact time they
           report and complete their watch duty.

        B. Members on watch shall not permit, or allow the watch book to be defaced or tampered
           with, and are responsible for all entries made therein during their watch duty, except
           those made personally by the officers

        C. All pertinent information coming to the attention of the member on watch, concerning
           apparatus, personnel, and station shall be recorded. A record shall be made of all visitors
           on Fire Department business.

        D. Members shall record all supplies, materials, or equipment received or picked up during
           their watch. They shall also notify the Station Captain of such deliveries.

        E. An entry shall be made of all work performed on the station, with the name and number
           of the person performing the work. An entry shall be made of the time of arrival and
           departure of the workers.

        F. Time shall be registered for each entry.

        G. Enter response locations, times, all pertinent response information, and assure that
           members respond.

        H. Replacement Log Books can be obtained through Supply. Officers shall maintain all
           entries made in the Log Book for three (3) year from the date of entry.

11.19   Member Detailed on Watch Duty: Members shall be on watch as detailed by the Station
        Captain. A member assigned the watch shall report for watch duty and assume charge of the
        main floor, the Watch Office Log Book, and correctly receive all messages or
        communications transmitted during their watch duty.

11.20   Watch Office Duty-Rules Violation: Members on watch shall permit no violation of rules,
        or other misconduct, of members on duty. They shall not allow tampering with apparatus or
        appliances by anyone, and if any irregularities are continued after protest, they shall
        immediately inform the Station Captain.

11.21   Watch Office Duty-No Other Duty: Members on watch shall engage in no other duties other
        than those pertaining to the watch, except as authorized or required by the Station Captain or
        superior officer. Members on watch duty shall not allow overcrowding or any other activity
        in the watch office that would tend to hinder or restrict the performance of watch duties.

11.22   Watch Office Duty-Notification of Relieving Member: The member on watch shall notify
        the member detailed to relieve at least five (5) minutes before their watch expires. If not
        relieved at the proper time, they shall report the fact to the Station Captain but shall never
        abandon the watch until properly relieved.
SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                        34




                                                                                                         HOU00002805
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 36 of 50




11.23   Watch Office Duty-Unauthorized Use of EMS and Fire Phones: Fire and EMS phones shall
        be used for official department use only. Members shall not place any unauthorized calls.

11.24   Members on Watch-Rest Period: Member may be allowed to rest from 2200 hours to 0630
        hours only. This shall in no way relieve a member from their responsibilities.

11.25   Station Visitors: Members on watch shall courteously greet all visitors, inquire as to the
        nature of their visit, and notify the Station Captain. Visitors are not allowed at Fire Stations
        after 2200 hours unless on official business and with permission from the Station Captain.

11.26   Officials Visiting Stations: Visits to fire stations by City Officials, Fire Chief, Assistant Fire
        Chiefs, Deputy Chiefs, or District Chiefs shall be announced, using the title of the visitor, to
        all members on duty by the member on watch duty or the first member to see the visitor(s).
        All members shall line up in front of the watch office for the rank of Deputy Chief and
        above. The ranking officer on duty shall greet the visitor(s) and determine the nature of the
        visit. If the ranking officer is not immediately available the member making the
        announcement shall greet the visitor(s) and state that they will notify the ranking officer
        (using title). At no time shall the night bell be turned on, unless so ordered by the visitor.
        This rule may be disregarded upon instructions from the visitor.

11.27   Stations Without a Watch Office: Station Captains shall ensure that 11.17 - 11.26 of
        Rules and Regulations are followed. The Station Captain shall approve any deviation.

11.28 Station Records: Station Captains shall see that all required records, reports, documents,
      and forms are filled out correctly, kept current, and stored or filed in an orderly and
      systematic fashion. Members shall place their own signature on all fire records and
      reports and shall be held responsible for all information thereon.

11.29 Stations-Completing Incident Records: Station Officers will ensure that all outstanding
      Incident Records, (Fire, EMS, etc.), are entered into the computer system. The following
      applies to Fire/EMS records:
      A. Overtime will not be allowed for any incident concluding before 0600.

        B. Incidents concluding after 0600 will be reported by the member or Officer in charge of
           the incident in a timely manner.

        C. Station Officer will be held accountable for all overtime and training of members under
           their command in the reporting of Fire/EMS records.

        D.   Superior Officers will document members who repeatedly fail to “clear records”, and
             appropriate action shall be taken to correct the problem.




SUBJECT: Rules and Regulations

REFERENCE NO. I-01                              08/01/05                                         35




                                                                                                             HOU00002806
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 37 of 50




11.30   Captain's Log Book-Entries: Captains shall immediately upon assuming duty, read all
        entries made since their last tour of duty. Captains shall be responsible for the entry of
        complete information pertaining to their tour of duty. Officers shall initial all entries and
        ensure their legibility. In stations having two (2) captains of the same rank the District Chief
        shall designate their duties. The following information shall be entered in black ink:
        A. Failure to respond to an alarm and the reason. Company out of service and cause.

        B. Record of supplies or materials received. Record of hose received with date, size, and
           serial number. Work of any kind, other than cleaning station and apparatus. The time,
           name, and department or company who performed the work or delivered supplies.

        C. Details of accidents to apparatus or injuries to members. Sickness or injury to members
           and their return to duty. Report of sick/injured member's time of departure from home
           and time returned.

        D. Names of members on duty and apparatus to which they are assigned. Members on City
           Business, Leave of absence, and excuses from duty, and their return to duty.

        E. Fire Department property lost, stolen, damaged, destroyed, or left at emergency scene.

        F. All other pertinent information concerning apparatus, personnel, and station.

        G. All training shall be recorded.

11.31   Station Dues: Station Dues shall be subject to individual station policy within the following
        guidelines:
        A. Approved dues shall be collected in equal shares from each member regardless of rank,
            with the exception of items in 11.31-D.

        B. Proposed items for purchase must first be approved by at least three (3) shift's Station
           Captains before being voted on by all four (4) shifts. Items shall be approved with not
           less than two-thirds (2/3) majority of all assigned members.

        C. All members must sign their name legibly when voting. Station Captains shall keep a
           written record of the vote for future reference.

        D. Captains shall honor a member's wish to totally abstain from use or privilege of a station
           item and deduct a prorated amount from the average station dues. Members voting in
           favor of a proposed item shall not at a later date exercise this prorated rule.

        E. Installation or purchase of items shall be subject to all other applicable department
           guidelines and regulations.

        F. Officers shall exercise prudent judgment in regard to approval of items that may be
           considered unreasonable or financially burdensome to other members.
SUBJECT: Rules and Regulations

REFERENCE NO. I-01                             08/01/05                                         36




                                                                                                           HOU00002807
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 38 of 50




11.32   Fire Apparatus at Food Establishments: Houston Fire Department personnel will be allowed
        to interact with the citizens of Houston by dining out. Members will be allowed the
        opportunity to dine at eating establishments with certain limitations:
        A. Units will not be placed out of service so members can eat, either at a restaurant or at the
            station.

        B. Members shall reach their apparatus within one (1) minute of dispatch and will be able
           to see their apparatus at all times while dining out.

        C. Members must be in the Class B uniform while exercising this privilege and shall
           conduct themselves with dignity and respect at all times.

        D. No solicitation for discounts, special privileges, or faster service will be requested.

        E. Members shall confine dining out to their still alarm territory. Haz-Mat, Rescue and
           other Special Operations units shall confine their visits to the areas around their stations.
           Airport Rescue firefighters will not be allowed to leave the Airport property to which
           they are assigned and must be able to meet response distances on runways.

        F. The number of apparatus, which visit an eating establishment, should be limited and
           parked to allow a normal flow into and out of the parking lot. Officers shall use their
           discretion in using parking lots due to the weight of apparatus. As soon as all members
           have finished dining, members should leave the restaurant

        G. Under no circumstances will units be allowed to dine at a business that has live
           entertainment.

        H. Members that do not adhere to the above Guidelines or other Rules and
           Regulations will lose this privilege and will be subject to disciplinary action.

11.33   Inspection of Fire Stations: District Chiefs shall make a general inspection of fire stations in
        their respective districts to see that the provisions of all guidelines are complied with. They
        shall also inspect all uniforms and protective clothing and see that all Orders and Bulletins
        are in consecutive order and initialed by all members. An entry shall be made in the
        Captain's Log Book indicating an inspection has been made and stating the conditions
        found. The Station Inspection Form shall be completed and forwarded through official
        channels to Division Command. District Chief's inspection duties shall be performed once
        for each station in their respective districts.
                A Shift - January, February, and March
                B Shift - April, May, and June
                C Shift - July, August, and September
                D Shift - October, November, and December



SUBJECT: Rules and Regulations

REFERENCE NO. I-01                             08/01/05                                         37




                                                                                                           HOU00002808
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 39 of 50




11.34   Territory:
        A. Captains and Senior Captains shall be responsible for the following:
           1. The Station Captain shall administer territory not less than once each Duty Shift.
           2. Document territory training classes and annual territory grades on each member.
           3. May at their discretion, utilize any teaching method that will enable members to
                maintain knowledge of their first alarm territory (i.e., using blank maps, drawing
                maps, listing streets, giving locations, information on target hazards, etc.).
           4. Responsible for the preparation and maintenance of HFD issued territory maps.
           5. Shall have a general knowledge of streets, hospitals, convalescent homes, schools,
                apartment complexes, 911 street gates and any other target hazards located within
                their respective engine company's first alarm territory.
           6. Have a general knowledge of the territory book, its indexing system and proper use.
           7. Ensure that a territory book is carried on all apparatus assigned to their station.
           8. See that a current copy of the territory map book is kept in the station's watch office.
           9. Provide the District Chief with the appropriate maps for the annual test.

        B. Engineer/Operators and Firefighters shall be responsible for the following:
           1. Shall have a working knowledge of their respective engine company and ladder
              trucks first alarm.
           2. Shall have a working knowledge of their respective engine company's first alarm
              hydrant locations. (Exceptions: EMS personnel on continual EMS assignments and
              Engineer/Operators who are not subject to driving an engine or ladder truck.)
           3. Shall have a working knowledge of streets, hospitals, convalescent homes, schools,
              apartment complexes and any other target hazards located within their respective
              engine company's first alarm territory.
           4. Have a working knowledge of the territory book, its indexing and proper use.

        C. Probationary Firefighters shall be responsible for the Guidelines as prescribed by the Val
           Jahnke Training Facility.

        D. Territory Evaluation:
           1. A formal territory evaluation shall be administered annually in the month of
              February to all members below the rank of Captain.
           2. Members assigned six (6) months or less in a new territory (within six (6) months
              prior to the next annual evaluation) will not be included in the annual evaluation.
           3. District Chiefs shall oversee the preparation and administration of the annual
              territory test and record the grades on the member’s Form 42.
           4. Tests shall be written and all grades shall be numerical. Members must obtain a
              written grade of 70 or above. If a member fails territory this will be documented on
                the member’s Form 42 and the member will take a second territory test.

11.35   Fill-in Duty: It shall be at the discretion of the Station Captain to delegate fill-in duty. When
        a member is assigned fill-in-duty as a corrective action to adjust errant behavior,
        documentation shall be provided and said behavior shall be of such a nature as to warrant
        corrective action. (Fill-in-duty shall be governed by Volume II-1, Staffing).
SUBJECT: Rules and Regulations

REFERENCE NO. I-01                             08/01/05                                         38




                                                                                                            HOU00002809
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 40 of 50




11.36   Fire Hose: All fire hose in the department is under the supervision of the HFD Supply
        Depot. The HFD Supply Depot Manager shall ensure that accurate records are kept of all
        fire hose in the department.

11.37   Hose-Repairing: Members assigned to stations shall make no attempt to repair fire hose or
        any part of the couplings. All hose sent to the hose repair shop shall be clean, dry, and
        tagged with a description of the defect.

11.38   Hose-Company Records: Company Officers shall maintain, a complete record of all fire
        hose assigned their company, date the hose was received, date the hose was sent to shop for
        repairs, and other information as may be required.

11.39   Hose-Company Mark: In order to identify hose, the company officer shall see that the
        company number is stenciled on the hose about eighteen (18) inches from each coupling.

11.40   Hose-Reserve-Care and Storage: All fire hose shall be in a neat roll, clean, dry, and properly
        stenciled before storing in racks. When the outside hose drying rack is used, hose shall be
        neatly rolled with the male coupling on the inside to protect the threads. When the electric or
        gas hose dryer is used it is permissible to roll and store hose with the male coupling on the
        outside. Hose, when dry, should be placed in the storage rack and not left in the hose dryers.
        Fire hose shall not be left outside overnight. When hose has not completely dried it shall be
        rolled and stored inside station and placed on the hose rack the next day.

11.41   Hose-Preparation to Change: Company Officers shall make preparations before reporting a
        company out of service to change hose. Changes should be made with as much speed as is
        consistent with safety.

11.42   Hose-Permission to Change: Company officers desiring to change hose on their respective
        apparatus must receive permission from the OEC and notify their District Chief. The OEC
        shall have the authority to grant or refuse the request, according to the number of companies
        out of service.

11.43   Hose Gaskets: Special care shall be exercised to see that fitted gaskets are in place in female
        couplings and those, which have become deteriorated, are replaced.

11.44   Hose-Orderly Arrangement: Hose carried on apparatus shall be securely coupled and
        orderly in arrangement. Couplings shall be arranged in such a way as to prevent hanging.

11.45   Hose Changing: Routine changes of fire hose are not required, however, dirty hose shall not
        be allowed to remain on apparatus for more than twenty-four (24) hours.

11.46   Hose-Protective Measures: Care should be exercised not to drop couplings. Hose should be
        protected from coming in contact with acid, gasoline, oils, sharp objects, extreme heat and
        cold, etc. Reserve hose shall be stored as per department regulations.
SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                         39




                                                                                                          HOU00002810
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 41 of 50




11.47   Hose-Cleaning: Use of strong soap or solvents on jacketed hose is prohibited. Road tar or
        other matter may be scraped from the jacket. Then use only mild soap, water, and a brush to
        wash the hose.

11.48   Hose Couplings-Lubricants on Threads or Couplings: Members shall not use any type of
        petroleum products on threads or any other part of the couplings.

11.49   Hose-Booster: Booster hose shall be given the same care and protection as other fire hose.
        Booster hose shall be cleaned immediately upon return to the station, day or night.

11.50   Hose-Soft Suction: Soft suction hose shall receive the same care and protection as other fire
        hose. This hose shall not be used as a pressure or discharge hose.

11.51   Hose-Hard Suction: Reasonable care and protection shall be given to hard suction hose as in
        the care of other hose. Upon receiving hard suction hose from the shop, Engineer/Operators
        shall immediately test for leaks and see that it fits pump intake and hydrants.

                 12.00 REGULATIONS DURING EMERGENCY RESPONSE

12.01   Private Drives, Bridges, Etc: Except in extreme emergencies, fire apparatus shall not be
        driven on private driveways or over privately owned bridges.

12.02   Neglect of Duty at an Incident: Insolence, indifference, and evading duty at an incident is
        forbidden and members found guilty of this offense will be immediately relieved from duty.

12.03   Emergency Response: When making an emergency response, no company will stop to
        perform non-response-related actions (i.e., picking up relief crew, dropping off
        supplies/food, etc.).

12.04   Protective Clothing: Members are required to wear their own department issued gear. Any
        deviations from this shall be approved through the chain of command to the Assistant Chief
        of Planning & Homeland Security.

12.05   Color Designation: To assist in distinguishing officer ranks during emergency incidents,
        Senior Captains and Engineer/Operators, while acting in a higher position, shall wear a color
        designation. Temporary color designations shall remain on the apparatus when not in use. It
        will not be necessary for other ranks to wear a temporary color designation, while acting in a
        higher position.

12.06   Discovery of a Second Incident While En Route to an Emergency: The following are
        general guidelines and Company Officers may deviate from these guidelines when a severe
        life safety hazard dictates.
        A. Box Alarm: A fire company responding to a Box Alarm and discovering a second
             incident requiring emergency response, (i.e. fire or medical emergency) shall notify the
SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                        40




                                                                                                         HOU00002811
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 42 of 50




           OEC of the nature and location of the second incident. The crew may request assistance
           if needed, and proceed to manage the second emergency incident.

        B. Still Alarm: A fire company responding to a Still Alarm and discovering a second
           emergency incident (i.e., fire or medical emergency) shall notify the OEC of the nature
           and location of the second incident and proceed to the location of the original incident.

12.07   Back-Up Companies: Companies designated as back-up companies by the OEC will:
        A. Refer to and follow Guideline I-10 (Radio and MDC Guidelines).

        B. Operate apparatus as a non-emergency vehicle en route to the designated station.

        C. Upon arrival at the designated station, notify the OEC.

        D. Take charge of quarters and company books. Make entry in the Captain's Log Book as
           to time in the station and any other information or reports.

        E. Upon release from back-in duties, notify the OEC.

12.08   Riding on Apparatus:
        A. Captains shall not allow any person or persons, other than members of the Fire
           Department, to ride on the apparatus at any time while going to or returning from a fire
           or other incident, unless such person is eligible and followed the process outlined in
           Guideline I-03 (Community Interaction).

        B. Captains shall ride on the front seat going to or returning from a call and supervise the
           driver's operations of the apparatus, (Exceptions can be made during driver training)
           being especially careful that no vehicle is be driven at a dangerous rate of speed. Normal
           traffic regulations and speed limits shall govern apparatus returning to quarters.

        C. Members shall wear safety belts anytime the apparatus is in motion.

12.09   Subject to Re-Call: All off-duty members are subject to re-call in the event of major fires,
        storms, etc. Members failing to respond to re-call without a valid excuse will be subject to
        strict disciplinary action. When off-duty members are re-called, they shall report to their
        regularly assigned station, unless ordered to do otherwise by a superior officer.

12.10   Company Engineer/Operators: It shall be the duty of the Engineer/Operators or acting
        Engineer/Operators, driving a fire apparatus, to qualify in all phases of pump operations.
        They shall calculate the available water supply when their first line is in operation, give
        correct pressure on lines that may be laid from such apparatus, set-up and operate aerial
        ladders. Operators of apparatus equipped with pumps that are pumping, and ladder truck
        operators with aerials in operation at fires are not to leave their apparatus unattended. They
        shall pay strict attention to all engine pump gauges and aerial ladder controls.


SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                        41




                                                                                                         HOU00002812
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 43 of 50




12.11   Duty Post: Members shall not leave quarters, fire ground, watch duty, or duties assigned
        except when authorized by a superior officer.

12.12   Smoking or Eating During Emergencies: Smoking or eating may be permitted in the Rehab
        Area. The Incident Commander/Rehab Officer will assign a designated smoking area that is
        separate from the eating area.

12.13   Relieving at a Fire Scene: Members shall not leave the fireground, with or without proper
        relief, prior to the fire being signaled out unless the Incident Commander grants permission.
        When it is obvious that an incident will continue past relief time,(0630 hours), the Incident
        Commander shall prepare for relief of crew members in the following manner:
        A. The Incident Commander/designee shall coordinate the relief of crews.

        B. Uncommitted apparatus (engine/ladder) shall shuttle relief crews to their respective
           stations. Example: E-1, E-8, E-6 responds to an incident. Engine 6 is uncommitted and
           will be used to shuttle relief crews. E-6 returns to station 6 to pickup new crew members
           and returns to the incident. E-6 is then used to shuttle other crews (E-1 and E-8) to their
           stations to pick up new crew members.

        C. Uncommitted apparatus shall be used until all crews at the incident have been relieved.

        D. If all apparatus are committed, the Incident Commander should consider calling for an
           extra engine company at 0630 to be used in the relief of crew members at the incident.
           The extra engine shall only respond with the on coming shift.

        E. Under no circumstance will an EMS Unit be used for the above.

12.14   Fire Extinguishment of U.S. Mail-In Boxes or Trucks, Etc.:
        A. Use dry chemicals or carbon dioxide on contents inside container.

        B. Use water on the outside of container to reduce temperature.

        C. Notify the OEC, who will in turn notify Postal Authorities.

        D. Standby at the location unless ordered to do otherwise by the OEC.

12.15   Cause of Fire, Determination Of: The commanding officer is responsible for determining
        the cause of fire and to substantiate such determination with facts. When impossible to
        determine an accidental cause of fire or when impossible to substantiate a suspected
        cause of fire with facts, the officer in charge shall call for an Arson Investigator.

12.16   Valuables Found at a Fire: Money, jewelry, or any other valuables found at a fire shall be
        turned over to the Incident Commander who in turn will return them to the owner, after
        proper identification has been made. In the event proper identification cannot be made, or
        the owner cannot be located, the property shall be forwarded to the Shift Commander with a
SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                        42




                                                                                                         HOU00002813
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 44 of 50




        detailed report.

12.17   Overhaul Operations: The commanding officer shall permit overhaul operations to begin
        only after a cause of fire has been determined and structural stability has been assured.
        Where there is suspicion the fire is of incendiary origin, overhaul will not be permitted until
        the Arson Investigator releases the property.

12.18   Request for Arson Investigator: Where evidence of arson is found or suspected, the Incident
        Commander shall allow nothing to be disturbed, except that which is absolutely necessary to
        extinguish the fire. The Incident Commander shall immediately contact the OEC, request an
        Arson Investigator, and state whether it is an emergency. Arson Investigators will not run
        with lights and siren unless it is an emergency.

12.19   Leaving the Scene of a Suspected Arson Fire: Where evidence of arson is found or
        suspected, the Incident Commander will remain on the fireground until the Arson
        Investigator arrives. If conditions permit, the Commanding Officer will return to "in-
        service" status and remain available to answer emergency calls. Should the Incident
        Commander be called upon to leave the fireground, a member shall be left in charge of the
        fireground to prevent the disturbance of conditions surrounding the fire and to deny entrance
        to unauthorized persons. Members receiving such assignment shall refrain from discussion
        of the fire except with authorized personnel.

12.20   Scene Safety Involving Weapons: When encountering incidents involving weapons, the first
        priority is the safety of HFD personnel. The following guideline will be used:
        A. When law enforcement officers are on the scene, weapon handling will be their
            responsibility.

        B. When approaching a hostile area, HFD personnel shall remain at a safe distance and
           notify law enforcement personnel.

        C. If an area becomes hostile during patient care, HFD personnel shall retreat to a safe area
           and notify the OEC.

        D. HFD personnel shall not handle or move any type of weapon found on an EMS/Fire
           incident unless absolutely necessary.

        E. All SWAT incidents will fall under the above guideline.

12.21   Use of Toll Roads: All emergency apparatus will be allowed free access to Toll Roads when
        responding to and returning from an emergency incident. Toll Roads may be used under the
        following conditions:
        A. Responding to a location that may be reached best by use of a toll road or when other
            roadways are congested. Use the E-Z Tag lane with emergency lights on.



SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                         43




                                                                                                          HOU00002814
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 45 of 50




        B. When returning from a response location do not use emergency lights. Marked HFD
           apparatus may proceed through the E-Z Tag lanes.

        C. Anytime other roadways are congested causing unacceptable delays.

12.22   Use of High Occupancy Vehicle (HOV) Lanes:
        A. Anytime HOV lanes are open, in the direction of travel needed, all emergency apparatus
           will be allowed to use them. (NOTE: Never use emergency lights or sirens while
           traveling on HOV Lanes.)

        B. Returning from a response location when other roadways are congested.

        C. HOV lanes should not be used when responding to a location actually on some portion
           of the HOV lane, because of the possibility of blockage of the lane by vehicles, which
           entered the lane prior to the emergency apparatus.

        D. Members should be familiar with all possible entrances and exits as well as the times
           and direction of travel outlined by Metro so that they can make the proper decision
           concerning the usage of the HOV lanes.

        E. Members shall never physically cross over an HOV lane at an emergency incident
           unless the HOV lane is closed to traffic.

        F. All non-emergency vehicles may use HOV lanes as outlined for public usage.

12.23   Finding a Deceased Person at a Fire Scene: Members of the department finding a deceased
        person at a fire scene should not disturb the body or surroundings, nor touch any personal
        property on or near the body, except to prevent further damage or destruction to the body.
        Members shall immediately notify the Incident Commander, who in turn will notify the
        OEC, who in turn will notify all necessary personnel and departments as designated on the
        Fire Fatality Notification Form.

12.24   Finding a Deceased Person at an EMS Scene: Members finding a deceased person at an
        EMS scene shall not disturb the body or surroundings, nor touch any personal property on or
        near the body, except to prevent further damage or destruction to the body. They shall
        immediately notify the OEC, who in turn will notify the Medical Examiner. Upon arrival of
        H.P.D. the member in charge of Fire and E.M.S. units will provide their name, payroll
        number and the apparatus number to the H.P.D. officer and return to service. The deceased
        person's name and address can be recorded at a later time by calling the Medical Examiner
        or HPD Homicide sometime during the member's shift. The Medical Examiner is
        responsible for the deceased person and property under Texas Penal Code, Article 49.25.

12.25   Fire/EMS Records: The member in charge of an incident shall ensure that the appropriate
        records are completed and recorded immediately upon return to the station. (Refer to 11.29)


SUBJECT: Rules and Regulations

REFERENCE NO. I-01                           08/01/05                                      44




                                                                                                      HOU00002815
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 46 of 50




                            13.00 MAINTENANCE OF PROPERTY

13.01   Buildings and Equipment-Care of, Captain's Responsibilities: The Station Captain shall be
        responsible for the care and maintenance of buildings in which their companies are
        quartered. They will not permit damage to be done to the building, fixtures, or furniture.
        Station Captains will not permit inappropriate waste or objects (paper towels, personal
        hygiene products, medical wrappers, grease, oil, razor blades, plastic, etc.) to be disposed of
        through the plumbing. Station Captains shall ensure that all equipment is properly checked,
        accounted for, and maintained in a state of readiness at all times. Refer to Guideline I-21
        Building Services for more information.

13.02   Changes or Alterations of Property: Any item to be affixed, removed, or altered (TV
        antennas, walls, private telephones, speakers, window air conditioners, etc.) shall have
        majority approval of all shifts, company commanders and District Chiefs. Changes or
        alterations in or on fire department buildings, apparatus, appliances or communication
        systems shall not be permitted, except on request through proper channels to the Building
        Services Division. Approval must be granted and work performed through the Maintenance
        Supervisor with the approved change entered in the Captain's Log Book. Antenna and cable
        penetrations shall be coordinated with the Communications Supervisor.

13.03   Defective Alarm System: It is imperative that the OEC be immediately notified of
        information or knowledge pertaining to any trouble or apparent defect in the working of the
        fire alarm system.

13.04   Protection of Departmental Property: Each member is              responsible for protecting
        departmental property against loss, damage, or destruction.

13.05   Care and Return of Property: Members shall be held accountable for the care and return of
        any departmental property assigned to them. Members shall not use departmental property,
        nor allow use by others, for non-city functions.

13.06   Loss or Damage of Property: Members must promptly report the loss or damage of any
        departmental property, (e.g., Brass, I.D, Gear, Apparatus Equipment, Station Equipment), to
        their immediate supervisor. The supervisor will report the loss to the District Chief or
        appropriate Chief Officer. Supervisors will fill out the proper documentation and forward
        through proper channels.

13.07   Removal of Property: Members shall not take or remove departmental property.
        Departmental property shall not be loaned outside the department without permission of the
        Fire Chief.

13.08   Record of Equipment-Sent To or Received From Repair Shop: Captains shall keep accurate
        records of all equipment sent to or received from the Repair Shop. The Station Captain shall
        perform any additional follow-up.


SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                         45




                                                                                                          HOU00002816
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 47 of 50




13.09   Inventory: Captains shall submit a correct and complete inventory of all fire department
        property in their care or possession on forms provided by HFD to the Inventory Control
        Office when requested.

13.10   Printed Material-Care Of: Captains shall see that printed material issued by the Houston Fire
        Department is not used for note or scratch pads until it is no longer necessary to keep on file.

13.11   Fire Apparatus Engines: To prevent cracked heads in fire apparatus engines, the following
        precautions should be taken to minimize the problem:
        A. It is essential that drivers check the antifreeze/coolant level each day. If the level is low,
            it should be filled with antifreeze/coolant and then the engine should be run to bring it to
            operating temperature. After cooling, the level should be re-checked. This will displace
            air pockets and give an accurate level reading.

        B. When pumping, the auxiliary cooling valve should be opened if the engine temperature
           reaches 200 degrees to keep the temperature down. Operators must not leave their
           apparatus when pumping without proper relief. They must carefully monitor the gauges.

        C. Engine temperature must not exceed 215 degrees. If the temperature exceeds 215
           degrees at any time while operating, the engine must be shut down as soon as possible
           and allowed to cool. Members shall then notify the OEC to call for a mechanic.

13.12   Apparatus and Equipment-Care Of: Captains shall see that all apparatus, hose, ladders, and
        other firefighting equipment is neat, clean, and ready for service at all times. They shall see
        that apparatus is hosed off upon return to the station when driven on muddy streets.

13.13   Reserve Apparatus: Captains shall be held responsible for Reserve Apparatus and
        equipment located in their respective stations. All Apparatus shall be kept clean, in proper
        working order, and ready for service.

13.14   United States/Texas Flag-Respect and Care Of: All officers shall be held responsible for the
        proper display, respect, and care of flags. The flags shall be displayed from morning roll call
        to 1830 hours or sunset (whichever is earlier), on all days that the weather permits.

                      14.00 OPERATION OF DEPARTMENT VEHICLES

14.01   State Driver's License: All members must have a valid State Driver's License from the State
        in which they reside, before they will be allowed to drive any apparatus on an emergency
        response. The valid State Driver's License must be a Texas Class A or B (exempted with a
        current CDL Supplement Form) or it’s equivalent, if the vehicle the member will operate
        has a GVWR of over 26,000 lbs.

14.02   Driver's License-Checking Of: Commanding Officers shall visually check the driver's
        license of each member under their command every six (6) months. Captains in stations
        shall keep an accurate record (Form 42) of member's drivers license and shall furnish their
SUBJECT: Rules and Regulations

REFERENCE NO. I-01                             08/01/05                                         46




                                                                                                            HOU00002817
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 48 of 50




        District Chief with a copy of the same. Any member of the Houston Fire Department
        driving any fire department vehicle without a valid State Driver's License shall be subject to
        strict disciplinary action. Any member who, for any reason, has their driver's license
        revoked or suspended shall immediately notify their superior officer.

14.03   Seat Belts: Members (drivers and passengers) must wear seat belts in all department
        vehicles anytime the vehicle is in motion, provided seat belts are available.

14.04   Unauthorized Passengers: Unauthorized passengers will not be transported in or on any
        department vehicle or apparatus unless such person has written authorization. For the
        purpose of this regulation an "unauthorized passenger" shall be defined as any person or
        persons not an employee of the City of whom the member would not otherwise have reason
        to be a passenger in the course and scope of member's normally assigned work
        responsibilities. (Refer to Guideline I-3).

14.05   License Plates and Shop Numbers: No license plate and/or shop number will be changed or
        removed from a department vehicle without authorization from the Fleet Manager.

14.06   Alteration to Vehicles: No alteration or modification will be made to a department vehicle
        (i.e., Company Flags, Christmas Lights, etc.) unless approved by the Fleet Manager.

14.07   Bumper Stickers: No bumper stickers of any kind will be placed anywhere on a department
        vehicle unless authorized by the Fire Chief.

14.08   Disabled Vehicles: Any member operating a department vehicle that becomes disabled will
        notify the OEC and remain with the vehicle until it is removed by a department approved
        wrecker.

14.09   Use of Spotters: Emergency vehicles will not be backed up without the aid of a spotter
        utilizing a portable radio, whenever a spotter is available. When a spotter is not available,
        the driver, prior to backing up, shall visually check the area behind the vehicle to assure
        proper clearance.

14.10   Use of Radios: Drivers while operating a city vehicle will not wear radio, stereo, or other
        device utilizing earphones. Exception: HFD Radio Headsets installed and approved by the
        Radio Shop.

14.11   Alcoholic Beverage Containers in Vehicles: No alcoholic beverage container will be
        allowed in any department vehicle.

14.12   Responsibility for Fire Department Vehicles: All members who have vehicles assigned to
        them shall be held responsible for keeping them clean, properly maintained, and shall report
        mechanical defects immediately.



SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                        47




                                                                                                         HOU00002818
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 49 of 50




14.13   Liability for Vehicle Damages: Members may be held liable for damages to vehicles and
        required to make restitution to the City for repair costs in cases of vehicle abuse.

14.14   Non-Emergency Response: All members shall obey the legal speed limits and all other laws
        when driving department vehicles. Officers and drivers will be held strictly responsible for
        speeding.

14.15   Emergency Response: The following rules shall apply in Emergency Responses:
        A. Posted speed limits may be exceeded, (5 mph in the downtown areas and 10 mph
           elsewhere), so long as it does not endanger life and property.

        B. Apparatus may proceed past a stop sign or red light when all other vehicles have yielded
           the right-of-way. Exception: If emergency signaling devices do not result in the other
           vehicles yielding the right-of-way, then the emergency apparatus must stop before
           proceeding.

        C. Regulations regarding direction of movement and turning may be disregarded after other
           drivers yield right of way.

        D. These exemptions pertain only to apparatus with an operating audible signal and
           emergency flashing lights.

        E. Members driving department emergency vehicles shall exercise care and judgment in
           their use.

        F. Officers and Drivers shall be held strictly responsible for all traffic laws.
           Note: The above rules shall not relieve the driver, or the officer in charge, from the duty
           to drive with respect for the safety of all persons. Such provisions shall not protect the
           driver and officer in charge from the consequences of reckless disregard of safety.

14.16   Drivers of Emergency Vehicles: Drivers shall report to their immediate superior any
        physical conditions (sick, eyesight, upset, etc.) that might impair their driving of an
        emergency vehicle, either temporarily or permanently.

                                   15.00 PUBLIC RELATIONS

15.01   Giving Names: Members shall politely give their name and other pertinent identification
        information to any citizen when requested to do so, unless this action places in jeopardy the
        successful completion of an assignment.

15.02   Responsibilities to Serve Public: Members shall serve the public by accepting directions,
        counsel and in other ways that do not interfere with the discharge of their official
        responsibilities. They shall respect the rights of individuals and perform their services with
        honesty, zeal, courage, discretion, fidelity and sound judgment.


SUBJECT: Rules and Regulations

REFERENCE NO. I-01                            08/01/05                                        48




                                                                                                         HOU00002819
 Case 4:18-cv-00644 Document 66-4 Filed on 11/18/19 in TXSD Page 50 of 50




15.03   Duty to be Kind, Courteous, and Patient: Members shall at all times be courteous, kind,
        patient and respectful in dealing with the public, and shall strive to win the respect of all law
        abiding citizens by an impartial discharge of their official duties. When addressed, they shall
        assume a position of attentiveness. They shall avoid answering questions in a short and
        abrupt manner, and shall not use harsh, coarse, violent, profane, insolent, suggestive,
        sarcastic or insulting language. They shall maintain an even, cheerful temper regardless of
        the provocation, remaining cool and collected at all times. Members shall give particular
        attention to their grammar and pronunciation, and they shall avoid slang in conversation
        with citizens. Members shall avoid any action, conduct or mannerisms, which tend to annoy
        others.

15.04   Duty to Render Service: Members shall be attentive to and take suitable action on
        complaints by citizens. Members shall fulfill proper requests for information or assistance.
        Members shall avoid giving the impression that they are evading the performance of their
        duties or that they are not interested in the problems brought to their attention. Members
        shall not belittle a seemingly trivial request, complaint, or piece of information, but shall
        invariably thank the complainant or informant regardless of the value of the information
        received.




SUBJECT: Rules and Regulations

REFERENCE NO. I-01                             08/01/05                                         49




                                                                                                            HOU00002820
